EXHIBIT 10.1
 
 
STOCK PURCHASE AND TRANSACTION AGREEMENT
 
by and among
 
NGP CAPITAL RESOURCES COMPANY
 
OHA BDC INVESTOR, LLC,
 
and
 
OAK HILL ADVISORS, L.P.
 
dated as of
 
July 21, 2014
 


 




 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
PAGE
 
ARTICLE 1 DEFINITIONS
2
Section 1.01.
Certain Defined Terms
2
Section 1.02.
Index of Other Defined Terms
8
Section 1.03.
Other Definitional and Interpretative Provisions
9
   
ARTICLE 2 AGREEMENT TO PURCHASE AND SELL STOCK AND TAKE OTHER ACTIONS
10
Section 2.01.
Agreement to Purchase and Sell
10
Section 2.02.
Other Actions
11
Section 2.03.
Balance Purchase
11
   
ARTICLE 3 RESTRICTIONS ON TRANSFER
12
Section 3.01.
General Restrictions on Transfer
12
Section 3.02.
Permitted Transferees
12
Section 3.03.
Notice of Transfers
12
   
ARTICLE 4 CLOSING; DELIVERY
12
Section 4.01.
The Closing
12
Section 4.02.
Delivery and Other Actions
12
   
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
13
Section 5.01.
Corporate Existence and Power
13
Section 5.02.
Corporate Authorization
13
Section 5.03.
Governmental Authorization
14
Section 5.04.
Non-contravention
14
Section 5.05.
Capitalization
15
Section 5.06.
Subsidiaries
15
Section 5.07.
SEC Filings and the Sarbanes-Oxley Act
16
Section 5.08.
Financial Statements
17
Section 5.09.
Disclosure Documents
17
Section 5.10.
Absence of Certain Changes
18
Section 5.11.
No Undisclosed Material Liabilities
18
Section 5.12.
Compliance With Laws and Court Orders
18
Section 5.13.
Litigation
20
Section 5.14.
Material Contracts
20
Section 5.15.
Taxes
20
Section 5.16.
Related Party Transactions
22
Section 5.17.
Registered Investment Company Status
22
Section 5.18.
Anti-money Laundering
23
Section 5.19.
Finders’ Fees
23
Section 5.20.
Rights Agreement; Takeover Statutes
24
Section 5.21.
Insurance
24
Section 5.22.
Investment Securities
24

 
 
i

--------------------------------------------------------------------------------

 
Section 5.23.
No Additional Representations
24
   
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE OHA PARTIES
25
Section 6.01.
Corporate Existence; Power and Authority; Enforceability
25
Section 6.02.
Governmental Authorization
25
Section 6.03.
Non-contravention
25
Section 6.04.
Compliance with Laws and Court Orders
26
Section 6.05.
Litigation
26
Section 6.06.
Purchase for Own Account
26
Section 6.07.
Accredited Investor
27
Section 6.08.
Exempt from Registration; Restricted Securities
27
Section 6.09.
Restrictive Legends
27
Section 6.10.
Removal of Restrictive Legend
28
Section 6.11.
Money Laundering Laws
28
Section 6.12.
Disclosure Documents
28
Section 6.13.
Investment Advisor and Administrator
28
Section 6.14.
Finders’ Fees
29
Section 6.15.
Sufficient Funds
29
Section 6.16.
Independent Investigation
29
Section 6.17.
No Additional Representations
29
   
ARTICLE 7 COVENANTS OF THE COMPANY
30
Section 7.01.
Conduct of the Company
30
Section 7.02.
Company Stockholder Meeting
32
Section 7.03.
No Solicitation; Other Offers
32
   
ARTICLE 8 COVENANTS OF THE OHA PARTIES AND THE COMPANY
34
Section 8.01.
Reasonable Best Efforts
34
Section 8.02.
Proxy Statement
35
Section 8.03.
Public Announcements
36
Section 8.04.
Access to Information
36
Section 8.05.
Notices of Certain Events
36
Section 8.06.
Director and Officer Liability
37
Section 8.07.
Confidentiality
38
Section 8.08.
Takeover Statutes
38
Section 8.09.
Stock Purchase Plan
39
Section 8.10.
Change of Name and Ticker Symbol
39
   
ARTICLE 9 CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
39
Section 9.01.
Conditions to the Obligations of Each Party
39
Section 9.02.
Conditions to the Obligations of the OHA Parties
40
Section 9.03.
Conditions to the Obligations of the Company
41
Section 9.04.
Conditions to the Balance Closing
41
   
ARTICLE 10 TERMINATION
42
Section 10.01.
Termination
42

 
 
ii

--------------------------------------------------------------------------------

 
Section 10.02.
Effect of Termination
44
Section 10.03.
Termination Fees and Expense Reimbursement
44
   
ARTICLE 11 MISCELLANEOUS
45
Section 11.01.
Notices
45
Section 11.02.
Survival of Representations and Warranties
47
Section 11.03.
Amendments and Waivers
47
Section 11.04.
Expenses
47
Section 11.05.
Disclosure Schedule and SEC Document References
47
Section 11.06.
Binding Effect; Benefit; Assignment
48
Section 11.07.
Governing Law
48
Section 11.08.
Submission to Jurisdiction; Selection of Forum
49
Section 11.09.
Waiver of Jury Trial
49
Section 11.10.
Counterparts; Effectiveness
49
Section 11.11.
Entire Agreement
49
Section 11.12.
Severability
49
Section 11.13.
Specific Performance
50

 
 
EXHIBITS
 
Exhibit A
Termination and Mutual Release Agreement

Exhibit B
Replacement Advisory Agreement

Exhibit C
Replacement Administration Agreement

Exhibit D
Stock Purchase Plan

Exhibit E
Joinder Agreement

 
 
iii

--------------------------------------------------------------------------------

 
STOCK PURCHASE AND TRANSACTION AGREEMENT
 
This Stock and Transaction Purchase Agreement (this “Agreement”) is entered into
as of July 21, 2014 by and among NGP CAPITAL RESOURCES COMPANY, a Maryland
corporation (the “Company”), OHA BDC Investor, LLC, a Delaware limited liability
company (the “Investor”), and Oak Hill Advisors, L.P., a Delaware limited
partnership (“OHA”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has approved this
Agreement and the transactions (including the Investment) contemplated hereby,
and recommended that the stockholders of the Company approve (i) the Replacement
Advisory Agreement (as defined herein) in accordance with Section 15 of the
Investment Company Act and (ii) the other transactions contemplated hereby;
 
WHEREAS, as a condition to the consummation of the Investment (as defined
herein) and subject to the terms and conditions herein, (i) NGP Investment
Advisor, LP, a Delaware limited partnership (the “Company Advisor”), desires to
withdraw, effective as of the Closing (as defined herein), as the Company’s
investment advisor, and (ii) NGP Administration, LLC, a Delaware limited
liability company (the “Company Administrator”), desires to withdraw, effect as
of Closing, as the Company’s administrator, in each case, pursuant to the
Termination and Mutual Release Agreement in the form attached hereto as Exhibit
A.
 
WHEREAS, the Company desires to retain OHA to be the Company’s new investment
advisor (OHA acting in such capacity, the “OHA Advisor”) and to be the Company’s
new administrator (OHA acting in such capacity, the “OHA Administrator”);
 
WHEREAS, the Board has approved the termination of the Company Management
Agreements (as defined herein) and approved the investment advisory agreement
between the Company and the OHA Advisor in the form attached hereto as Exhibit B
(the “Replacement Advisory Agreement”) and the administration agreement between
the Company and the OHA Administrator in the form attached hereto as Exhibit C
(the “Replacement Administration Agreement” and, collectively with the
Replacement Advisory Agreement, the “Replacement Management Agreements”) and the
Board has recommended that the stockholders of the Company approve the
Replacement Advisory Agreement; and
 
WHEREAS, the Company desires to issue and sell to the Investor, in a private
transaction that is exempt from registration under Section 4(2) of the 1933 Act
(as defined herein) and Regulation D, and the Investor desires to purchase from
the Company, the Investment Shares (as defined herein), and the parties desire
to make certain representations, warranties, covenants and agreements in
connection with this Agreement and the transactions contemplated hereby, and to
prescribe certain conditions with respect to the consummation of the Investment
and the other transactions contemplated by this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, conditions and agreements contained herein, the parties
hereto agree as follows:
 
ARTICLE 1

 
DEFINITIONS
 
Section 1.01. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Advisers Act” means the Investment Advisers Act of 1940.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
 
“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.
 
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
 
“Code” means the Internal Revenue Code of 1986.
 
“Common Stock” means the Company’s common stock, par value $0.001 per share.
 
“Company Administration Agreement” means that certain Administration Agreement,
dated as of November 9, 2004, by and between the Company and the Company
Administrator.
 
“Company Advisory Agreement” means that certain Investment Advisory Agreement,
dated as of November 9, 2004, by and between the Company and the Company
Advisor.
 
“Company Balance Sheet” means the consolidated balance sheet of the Company as
of March 31, 2014 and the notes thereto set forth in the Company 10-Q.
 
“Company Balance Sheet Date” means March 31, 2014.
 
 
2

--------------------------------------------------------------------------------

 
“Company Credit Documents” means the Third Amended and Restated Credit
Agreement, dated as of May 23, 2013, between the Company, SunTrust Bank,
Comerica Bank and the lenders from time to time party thereto and the Treasury
Secured Revolving Credit Agreement, dated as of March 31, 2011, between the
Company, SunTrust Bank and the lenders from time to time party thereto together
with the following agreements and arrangements entered into in connection
therewith: (i) Consent and First Amendment to Treasury Secured Revolving Credit
Agreement, dated as of March 30, 2012, between the Company, SunTrust Bank and
the lenders from time to time party thereto, (ii) Second Amendment to Treasury
Secured Revolving Credit Agreement, dated as of September 25, 2012, between the
Company, SunTrust Bank and the lenders from time to time party thereto, (iii)
Third Amendment to Treasury Secured Revolving Credit Agreement, dated as of May
23, 2013, between the Company, SunTrust Bank and the lenders from time to time
party thereto, and (iv) Fourth Amendment to Treasury Secured Revolving Credit
Agreement, dated as of September 24, 2013, between the Company, SunTrust Bank
and the lenders from time to time party thereto.
 
“Company Disclosure Schedule” means the disclosure schedule dated as of the date
hereof regarding this Agreement that has been provided by the Company to the
Investor and delivered contemporaneously herewith.
 
“Company Management Agreements” means the Investment Advisory Agreement dated as
of November 9, 2004 between the Company Advisor and the Company and the
Administration Agreement dated as of November 9, 2004 between the Company
Administrator and the Company.
 
“Company SEC Documents” means all final reports, schedules, forms, statements,
prospectuses, registration statements and other documents that the Company has
filed with or furnished to the SEC, together with any exhibits and schedules
thereto and other information incorporated therein.
 
“Company 10-K” means the Company’s annual report on Form 10-K filed with the SEC
on March 10, 2014, as amended by Form 10-K/A filed with the SEC on April 29,
2014, for the fiscal year ended December 31, 2013.
 
“Company 10-Q” means the Company’s quarterly report on Form 10-Q filed with the
SEC on May 9, 2014, for the fiscal quarter ended March 31, 2014.
 
“Confidentiality Agreement” means the confidentiality agreement dated October 1,
2013 between the Company and OHA.
 
“Contract” means all contracts, agreements, arrangements, understandings,
guarantees, mortgages, indentures, leases or licenses.
 
“Control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“D&O Indemnity Agreements” means those certain individual Indemnification
Agreements entered into between the Company and each of the following directors
and/or officers of the Company: Kenneth A. Hersh; William K. White; David R.
Albin; Lon C. Kile; Edward W. Blessing; Stephen K. Gardner; and L. Scott Biar.
 
 
3

--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory, self-regulatory (including stock
exchanges), or administrative authority, department, court, commission, arbitral
authority, agency, official, or any other governmental body, including any
political subdivision thereof.
 
“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Applicable Law.
 
“Intellectual Property” means (i) trademarks, trade names, service marks, brand
names, certification marks, trade dress, domain names and other indications of
origin, the goodwill associated with the foregoing and registrations in any
jurisdiction of, and applications in any jurisdiction to register, the
foregoing, including any extension, modification or renewal of any such
registration or application, (ii) inventions and discoveries, whether patentable
or not, in any jurisdiction, patents, applications for patents (including
divisions, continuations, continuations in part and renewal applications), and
any renewals, extensions or reissues thereof, in any jurisdiction, (iii) Trade
Secrets, (iv) writings and other works, whether copyrightable or not, in any
jurisdiction, and any and all copyright rights, whether registered or not, and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof, (v) moral rights, database
rights, design rights, industrial property rights, publicity rights and privacy
rights, (vi) licenses and approvals, and (vii) any similar intellectual property
or proprietary rights.
 
“Investment Company Act” means the Investment Company Act of 1940.
 
“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines and all other
information technology equipment, and all associated documentation owned by any
Person or licensed or leased by any Person or its Subsidiaries pursuant to
written agreement (excluding any public networks).
 
“Knowledge” as used with respect to (i) the Company or any of its Subsidiaries,
means the actual knowledge of Steve Gardner or Scott Biar, in each case
including the knowledge that would have been gained after reasonable inquiry,
(ii) any OHA Party, means the actual knowledge of Glenn R. August and Steven
Wayne, in each case including the knowledge that would have been gained after
reasonable inquiry, (iii) any Person (other than the Company and any OHA Party)
that is not an individual, means the actual knowledge of such Person’s officers,
directors and managers, and the officers, directors and managers of such
Person’s investment advisor, in each case including the knowledge that would
have been gained after reasonable inquiry, and (iv) any Person that is an
individual, means the actual knowledge of such Person, in each case including
the knowledge that would have been gained after reasonable inquiry.
 
 
4

--------------------------------------------------------------------------------

 
“Lender” means SunTrust Bank.
 
“Lender Consents” means any consent, waiver or approval pursuant to the Company
Loan Documents required to consummate the transactions contemplated by this
Agreement.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance, option, right of first refusal, right of
first offer, license or other adverse claim of any kind in respect of such
property or asset.  For purposes of this Agreement, a Person shall be deemed to
own subject to a Lien any property or asset that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property or asset.
 
“Maryland Law” means the Maryland General Corporation Law.
 
“Material Adverse Effect” means with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business, assets, liabilities
or results of operations of such Person and its Subsidiaries, taken as a whole,
excluding any effect resulting from (i) changes in the financial or securities
markets or general business, economic or political conditions in the United
States not having a materially disproportionate effect on such Person and its
Subsidiaries, taken as a whole, relative to other participants in the industry
in which such Person and its Subsidiaries operate, (ii) changes or conditions
generally affecting the industry in which such Person and its Subsidiaries
operate and not having a materially disproportionate effect on such Person and
its Subsidiaries, taken as a whole, (iii) changes in GAAP or Applicable law not
having a materially disproportionate effect on such Person and its Subsidiaries,
taken as a whole (iv) acts of war, sabotage or terrorism or natural disasters
involving the United States of America not having a materially disproportionate
effect on such Person and its Subsidiaries, taken as a whole, relative to other
participants in the industry in which such Person and its Subsidiaries operate,
(v) the announcement or consummation of the transactions contemplated by this
Agreement or the taking of any actions required to be taken under this Agreement
relating to the consummation thereof, or (vi) any failure by such Person and its
Subsidiaries to meet any internal or published budgets, projections, forecasts
or predictions of financial performance for any period (it being understood that
this clause (vi) shall not prevent a party from asserting that any fact, change,
event, occurrence or effect that may have contributed to such failure
independently constitutes or contributes to a Material Adverse Effect).
 
“NASDAQ” means the NASDAQ Global Select Market.
 
 
5

--------------------------------------------------------------------------------

 
“Net Asset Value” means the net asset value of the Company as calculated in a
manner consistent with the calculation of the net asset value of the Company in
the Company SEC Documents.
 
“OHA Parties” means the Investor, the OHA Advisor, and the OHA Administrator.
 
“Organizational Documents” means, with respect to a Person other than a natural
person, (i) the charter, articles or certificate of incorporation and the bylaws
of a corporation; (ii) the certificate of formation and operating agreement of a
limited liability company, (iii) the partnership agreement and any statement of
partnership of a general partnership; (iv) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (v) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of any other Person; and (vi) any amendment to any of the
foregoing.
 
“Permitted Liens” means Liens (i) for Taxes or other governmental charges not
yet due and payable; (ii) carriers, warehousemen, mechanics, laborers or other
similar Liens created by statute and incurred in the ordinary course of business
for sums not yet due; and (iii) Liens involving restrictions on transfer arising
under federal or state securities laws.
 
“Permitted Transferee” means
 
(a)           any Affiliate; provided that a Transfer to, and the subsequent
ownership of the Shares by, such Affiliate is in compliance with the
requirements of the Investment Company Act;
 
(b)           in the case of any Permitted Transferee that is a natural person,
(i) any other Permitted Transferee that is a natural person, (ii) a Person to
whom Shares are Transferred from such Permitted Transferee (A) by will or the
laws of descent and distribution or (B) by gift without consideration of any
kind; provided that, in the case of clause (B), such transferee is the spouse or
the lineal descendant, sibling, parent, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of such Permitted Transferee, or
(iii) a trust that is for the exclusive benefit of such Permitted Transferee or
its Permitted Transferees under (ii) above; and
 
(c)           any other Person with respect to which the Board shall have
adopted a resolution (which shall have been approved by a majority of the
independent directors of the Board) stating that the Board has no objection if a
Transfer of Shares is made to such Person.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, sole proprietorship, unincorporated organization,
other entity, organization, group (as defined in Section 13(d) of the 1934 Act),
or any other business entity or any Governmental Authority, including a
government or political subdivision or an agency or instrumentality thereof.
 
 
6

--------------------------------------------------------------------------------

 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission.
 
“Shares” means, the Investment Shares, the Plan Shares, and the Balance Shares.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity in which such Person
(a) owns, directly or indirectly, more than fifty percent (50%) of the
outstanding voting power, equity securities, profits interest or capital
interest, (b) is entitled to elect at least a majority of the board of
directors, the board of trustees, the board of managers or other persons
performing similar functions or (c) in the case of a limited partnership,
limited liability company or joint venture, is a general partner, managing
member or joint venturer, respectively.
 
“Superior Proposal ” means a bona fide, unsolicited written Transaction Proposal
that the Board determines in its good faith judgment that (a) if consummated
would result in a transaction that is more favorable to the Company and its
stockholders than the transactions contemplated hereby and (b) is reasonably
certain of being completed.
 
“Taxes” means any and all federal, state, provincial, local, foreign and other
taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, capital stock, license, branch, payroll, estimated
withholding, employment, social security (or similar), unemployment,
compensation, escheat, utility, severance, unclaimed property, production,
excise, stamp, occupation, premium, windfall profits, transfer and gains taxes,
and customs duties.
 
“Tax Returns” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements supplied or required to be supplied to a Governmental Authority in
connection with Taxes, including any schedule or attachment thereto or amendment
thereof.
 
“Third Party” means any Person, including as defined in Section 13(d) of the
1934 Act, other than the Investor, the Company or any of their respective
Affiliates.
 
“Trade Secrets” means trade secrets and confidential information and rights in
any jurisdiction to limit the use or disclosure thereof by any Person.
 
 
7

--------------------------------------------------------------------------------

 
“Transaction Proposal” means, other than the transactions contemplated by this
Agreement, any Third Party offer, proposal or inquiry relating to, or any Third
Party indication of interest in, (i) a transaction pursuant to which a Third
Party would serve as the investment advisor to and/or administrator of the
Company, (ii) any acquisition or purchase, direct or indirect, of 10% or more of
the consolidated assets of the Company or 10% or more of any class of equity or
voting securities of the Company, (iii) any tender offer or exchange offer that,
if consummated, would result in such Third Party beneficially owning 10% or more
of any class of equity or voting securities of the Company, (iv) a merger,
consolidation, share exchange, business combination, sale of all or
substantially all of the assets, reorganization, recapitalization, liquidation,
dissolution or other similar transaction involving the Company or (v) any other
transaction (including a refinancing of the amounts outstanding under the
Company Credit Documents) the consummation of which could reasonably be expected
to impede, interfere with, prevent or materially delay the Investment or that
could reasonably be expected to dilute materially the benefits to the Investor
and the OHA Advisor of the transactions contemplated hereby.
 
“Transfer” means, with respect to any Shares, (i) when used as a verb, to sell,
assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such Shares or any economic participation or interest therein, whether
directly or indirectly, or agree or commit to do any of the foregoing and (ii)
when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation or other transfer of such Shares or
any participation or interest therein or any agreement or commitment to do any
of the foregoing.
 
“Treasury Regulations” means the U.S. Treasury regulations promulgated under the
Code.
 
“1933 Act” means the Securities Act of 1933.
 
“1934 Act” means the Securities Exchange Act of 1934.
 
Section 1.02. Index of Other Defined Terms.  In addition to the terms defined
above, the following terms shall have the respective meanings given thereto in
the sections indicated below:
 
Term
Section
Adverse Recommendation Change
7.03(a)
Agreement
Recitals
ATP
7.01(c)(v)
Balance Closing
2.03(b)
Balance Purchase
2.03(a)
Balance Share Price
2.03(a)
Balance Shares
2.03(a)
BDC Election
5.17(b)
Board
Recitals
Change of Recommendation Notice
7.03(c)

 
 
8

--------------------------------------------------------------------------------

 
Chosen Courts
11.08
Closing
4.01
Company
Preamble
Company Administrator
Recitals
Company Advisor
Recitals
Company Board Recommendation
5.02(b)
Company Financial Advisor
5.19
Company Securities
5.05(b)
Company Stockholder Approval
7.02
Company Stockholder Meeting
7.02
Company Stockholder Proposal
7.02
Definitive Proxy Statement
8.02(a)
D&O Insurance
8.06(c)
End Date
10.01(b)(i)
Entity
6.06
Expense Reimbursement
10.03(a)
Indemnification Agreements
8.06(a)
Indemnified Person
8.06(a)
Investment
2.01
Investment Shares
2.01
Investor
Preamble
Money Laundering Laws
5.18
New Independent Directors
2.02
NASDAQ Rules
5.07(i)
OHA
Preamble
OHA Administrator
Recitals
OHA Advisor
Recitals
OHA Directors
2.02
Plan Shares
2.01
Preliminary Proxy Statement
8.02(a)
Proxy Statement
5.09
Replacement Administration Agreement
Recitals
Replacement Advisory Agreement
Recitals
Replacement Management Agreements
Recitals
Representatives
7.03(a)
SDAT
5.01
Stock Purchase Plan
2.01
Takeover Statute
5.20(a)
Tax Sharing Agreements
5.15(g)
Termination Fee
10.03(a)
Underlying Beneficial Owner
6.06



 
9

--------------------------------------------------------------------------------

 
Section 1.03. Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  The neuter pronoun, as used herein, includes the
masculine, feminine and neuter gender.  Whenever the words “include”, “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.  “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.  References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder.  References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract included in this Agreement or listed on any
schedules hereto, all such amendments, modifications or supplements must also be
included in this Agreement and listed in the appropriate schedule,
respectively.  References to any Person include the successors and permitted
assigns of that Person.  References from or through any date mean, unless
otherwise specified, from and including or through and including,
respectively.  References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any Applicable Law.
 
ARTICLE 2

 
AGREEMENT TO PURCHASE AND SELL STOCK
AND TAKE OTHER ACTIONS
 
Section 2.01. Agreement to Purchase and Sell.  Subject to the terms and
conditions hereof, at the Closing, the Company will sell and issue to the
Investor, and the Investor shall purchase from the Company, a number of shares
of Common Stock (the “Investment Shares”) equal to the quotient of (i)
$1,000,000, divided by (ii) the Net Asset Value per share of the Common Stock as
determined by the Board within forty-eight (48) hours of the Closing (the
“Investment”).  The purchase price for the Investment Shares shall be $1,000,000
and shall be paid by the Investor by wire transfer of funds to a designated
account of the Company, provided that wire transfer instructions are delivered
to the Investor at least three (3) Business Days prior to the Closing.  At the
Closing, the Investor shall execute a stock purchase plan (the “Stock Purchase
Plan”), substantially in the form attached hereto as Exhibit D, pursuant to
which the Investor shall commit to purchase in accordance with the terms
thereof,  from time to time during the twelve (12) month period immediately
following the Closing through open market purchases, additional shares of Common
Stock (the “Plan Shares”) having an aggregate purchase price of $4,000,000
(including any commissions incurred in connection with the purchase of the Plan
Shares); provided that the Investor’s obligation to purchase the Plan Shares
shall terminate upon the termination of either the Replacement Advisory
Agreement or the Replacement Administration Agreement.
 
 
10

--------------------------------------------------------------------------------

 
Section 2.02. Other Actions.  At the Closing, the (i) Company shall enter into
the Replacement Management Agreements; (ii) the OHA Advisor shall enter into the
Replacement Advisory Agreement and the OHA Administrator shall enter into the
Replacement Administration Agreement, and (iii) effective as of and subject to
the consummation of the Closing, Glenn R. August and Robert B. Okun, or such
other individuals as designated by the Investor upon notice to the Company prior
to the filing of the Definitive Proxy Statement (as defined herein) (the “OHA
Directors”) and Stuart I. Oran, James A. Stern and Frank V. Tannura, or such
other individuals as designated by the Investor upon notice to the Company prior
to the filing of the Definitive Proxy Statement (the “New Independent
Directors”) shall become the interested and disinterested directors,
respectively, of the Board.
 
Section 2.03. Balance Purchase.
 
(a) If after twelve (12) months following the Closing, the Investor has not
purchased all of the Plan Shares pursuant to the Stock Purchase Plan for an
aggregate purchase price of $4,000,000 (including any commissions incurred in
connection with the purchase of the Plan Shares), the Investor shall purchase
(the “Balance Purchase”) from the Company, and the Company shall issue and sell
to the investor, an aggregate number of additional shares of Common Stock (the
“Balance Shares”) at a price per share equal to the Net Asset Value per share of
the Common Stock as determined by the Board within forty-eight (48) hours of the
closing of the Balance Purchase (the “Balance Share Price”) equal to (i) (x)
$4,000,000 minus (y) the total amount paid for the Plan Shares purchased
pursuant to the Stock Purchase Plan or otherwise in open market purchases during
such twelve (12) month period (including any commissions incurred in connection
with the purchase of the Plan Shares), divided by (ii) the Balance Share Price.
 
(b) Subject to the provisions of Section 9.04, the consummation of the Balance
Purchase by the Investor of the Balance Shares, as contemplated herein (the
“Balance Closing”), shall take place as soon as reasonably practicable at the
expiration of the twelve (12) month period following the Closing.
 
(c) At the Balance Closing, the Company shall deliver to the Investor the
Balance Shares to be purchased by the Investor hereunder, registered in
book-entry form through The Depository Trust Company registration system, and
the Investor shall pay the full purchase price therefor by wire transfer of
funds to a designated account of the Company, provided that wire transfer
instructions are delivered to the Investor at least three (3) Business Days
prior to the Balance Closing.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE 3
 
RESTRICTIONS ON TRANSFER
 
Section 3.01. General Restrictions on Transfer.
 
(a) The Investor agrees that it shall not Transfer any Shares (or solicit any
offers in respect of any Transfer of any Shares), except in compliance with the
1933 Act, any other applicable securities or “blue sky” laws, and the terms and
conditions of this Agreement.
 
(b) Any attempt to Transfer any Shares not in compliance with this Agreement
shall be null and void, and the Company shall not, and shall cause any transfer
agent not to, give any effect in the Company’s stock records to such attempted
Transfer.
 
Section 3.02. Permitted Transferees.  Notwithstanding anything in this Agreement
to the contrary, the Investor may at any time Transfer any or all of its Shares
to one or more of its Permitted Transferees without the consent of the Company
so long as (a) such Permitted Transferee shall have agreed in writing to be
bound by the terms of this Agreement by executing a Joinder Agreement
substantially in the form of Exhibit E attached hereto, and (b) the Transfer to
such Permitted Transferee is in compliance with the 1933 Act and any other
applicable securities or “blue sky” laws.
 
Section 3.03. Notice of Transfers.  So long as the OHA Advisor is the Company’s
investment advisor, the Investor shall give the Company prompt written notice of
any transactions relating to the Shares in reliance on Section 3.02.
 
ARTICLE 4

 
CLOSING; DELIVERY
 
Section 4.01. The Closing.  Subject to the provisions of ARTICLE 9, the
consummation of the purchase by the Investor of the Investment Shares, as
contemplated herein and the other actions contemplated by ARTICLE 2 (the
“Closing”) shall take place in New York City at the offices of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York
10019-6064 as soon as reasonably practicable, but in any event no later than
three (3) Business Days after the date the conditions set forth in ARTICLE 9
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or, to the extent permissible, waiver of those
conditions at Closing) have been satisfied or, to the extent permissible, waived
by the party or parties entitled to the benefit of such conditions, or at such
other place, at such other time or on such other date as the Investor and the
Company may mutually agree in writing.
 
Section 4.02. Delivery and Other Actions.  At the Closing, the Company shall
deliver to the Investor the Investment Shares, registered in book-entry form
through The Depository Trust Company registration system, to be purchased by the
Investor hereunder and the Investor shall pay the full purchase price therefor
by wire transfer and the parties shall cause the other actions contemplated by
ARTICLE 2 to occur.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE 5

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Subject to Section 11.05, except as disclosed in any Company SEC Document filed
after January 1, 2014 and before the date of this Agreement or as set forth in
the Company Disclosure Schedule, the Company represents and warrants to the
Investor as of the date hereof and as of the Closing (other than with respect to
representations and warranties that by their terms address matters only as of
another specified time, which shall be made only as of such time) as follows:
 
Section 5.01. Corporate Existence and Power.  The Company is a corporation duly
incorporated and validly existing under the laws of the State of Maryland and is
in good standing with the Maryland State Department of Assessments and Taxation
(the “SDAT”).  The Company has the requisite corporate power and authority to
own or lease all of its properties and assets and to carry on its business as it
is now being conducted, and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or so qualified would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect with respect to the Company.  The
Company has heretofore made available to the Investor true, complete and correct
copies of the charter and bylaws of the Company as currently in effect.
 
Section 5.02. Corporate Authorization.
 
(a) The execution, delivery and performance by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby are
within the Company’s corporate powers and have been duly authorized by all
necessary corporate action on the part of the Company and, in each case, except
for the Company Stockholder Approval, no other corporate proceedings on the part
of the Company are necessary.  The Company Stockholder Approval (none of which
require the affirmative vote of shares of Common Stock representing more than a
majority of the issued and outstanding Common Stock) are the only votes or
consents of the holders of any class or series of the Company’s stock necessary
to approve the Investment and to consummate the other transactions contemplated
hereby.  This Agreement constitutes a valid and binding agreement of the Company
enforceable against the Company in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity).  The Investment Shares and the Balance Shares, if any,
when issued in compliance with the provisions of this Agreement, will be validly
issued and will be fully paid and nonassessable, free of any Liens, and will not
be subject to any preemptive rights, whether arising under Maryland Law or the
charter or bylaws of the Company, as amended or restated, or any Contract, to
which or by which the Company or any of its Subsidiaries is a party or otherwise
subject or bound or to which or by which any property, business, operation or
right of the Company or any of its Subsidiaries is subject or bound.
 
 
13

--------------------------------------------------------------------------------

 
(b) At a meeting duly called and held in person, the Board has (i) determined
that this Agreement, the Investment, the Replacement Management Agreements and
the other transactions contemplated hereby are in the best interests of the
Company, (ii)  approved this Agreement, the Investment, the Replacement
Management Agreements and the other transactions contemplated hereby and
(iii) subject to Section 7.03, recommended approval of the Company Stockholder
Proposal (such recommendation, the “Company Board Recommendation”) and has
adopted a resolution to the foregoing effect.
 
(c) Subject to Section 7.03, the Company Board Recommendation has not been
rescinded or modified in any respect.
 
Section 5.03. Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby require no action by or in respect of,
or filing with, any Governmental Authority other than (i) the filing with the
SEC of a proxy statement relating to the meeting of the Company’s stockholders
to be held in connection with the Replacement Advisory Agreement and certain
other transactions contemplated by this Agreement, (ii) compliance with any
applicable requirements of the 1933 Act, the 1934 Act, the Investment Company
Act and any other applicable state or federal securities laws and (iii) any
actions or filings the absence of which would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect with respect
to the Company.
 
Section 5.04. Non-contravention.  The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) contravene, conflict with, or result in any
violation or breach of any provision of the charter or bylaws of the Company, as
amended or restated, (ii) assuming compliance with the matters referred to in
Section 5.03 and receipt of the Company Stockholder Approval, contravene,
conflict with or result in a violation or breach of any provision of any
Applicable Law, (iii) other than any consents required under the Company Credit
Documents, require any consent or other action by any Person under, constitute a
default, or an event that, with or without notice or lapse of time or both,
would constitute a default, under, or cause or permit the termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit to which the Company is entitled under any provision of any
Contract or other instrument binding upon the Company or any license, franchise,
permit, certificate, approval or other similar authorization affecting, or
relating in any way to, the assets or business of the Company or (iv) result in
the creation or imposition of any Lien, other than a Permitted Lien, on any
asset of the Company, with only such exceptions, in the case of each of clauses
(ii), (iii) and (iv), as would not have and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect with respect
to the Company.
 
 
14

--------------------------------------------------------------------------------

 
Section 5.05. Capitalization.
 
(a) The authorized stock of the Company consists of 250,000,000 shares of Common
Stock.  As of June 30, 2014, there were 20,499,188 shares of Common Stock
outstanding.  All outstanding shares of stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and are free of
preemptive rights, whether arising under Maryland Law or the charter or bylaws
of the Company, as amended or restated, or any Contract to which or by which the
Company or any of its Subsidiaries is a party or otherwise subject or bound or
to which or by which any property, business, operation or right of the Company
or any of its Subsidiaries is subject or bound.
 
(b) (i) Except under the Company Credit Documents, there are no outstanding
bonds, debentures, notes or other indebtedness for borrowed money of the Company
and (ii) there are no issued, reserved for issuance or outstanding (A) shares of
stock or other voting securities of or ownership interests in the Company other
than the Common Stock, (B) securities of the Company convertible into or
exchangeable for shares of stock or other voting securities of or ownership
interests in the Company, (C) warrants, calls, options or other rights to
acquire from the Company, or other obligation of the Company to issue, any
stock, voting securities or securities convertible into or exchangeable for
stock or voting securities of the Company or (D) restricted shares, stock
appreciation rights, performance units, contingent value rights, “phantom” stock
or similar securities or rights that are derivative of, or provide economic
benefits based, directly or indirectly, on the value or price of, any stock of
or voting securities of the Company (the items in the foregoing clauses (i) and
(ii), together with the Common Stock, being referred to collectively as the
“Company Securities”).  There are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any of the Company Securities.  The
Company is not a party to any voting agreement with respect to the voting of any
Company Securities.
 
Section 5.06. Subsidiaries.  Each Subsidiary of the Company is duly formed and
validly existing and in good standing under the laws of its jurisdiction of
organization has the requisite corporate or entity power and authority to own or
lease all of its properties and assets and to carry on its business as it is now
being conducted, and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or so qualified would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect with respect to the Company.
 
 
15

--------------------------------------------------------------------------------

 
Section 5.07. SEC Filings and the Sarbanes-Oxley Act.
 
(a) The Company SEC Documents constitute all reports, schedules, forms,
statements and other documents required to be filed with or furnished to the SEC
by the Company since January 1, 2011.
 
(b) As of its filing date (and as of the date of any amendment), each Company
SEC Document complied as to form in all material respects with the applicable
requirements of the 1933 Act, the 1934 Act and the Investment Company Act, as
the case may be.
 
(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Company SEC Document filed
pursuant to the 1934 Act did not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.
 
(d) Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act, as of the date such
registration statement or amendment became effective, did not, and each Company
SEC Document that is a registration statement filed subsequent to the date
hereof will not, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(e) The Company has established and maintains disclosure controls and procedures
(as defined in Rule 13a-15 under the 1934 Act).  Such disclosure controls and
procedures are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company, particularly during
the periods in which the periodic reports required under the 1934 Act are being
prepared.  Such disclosure controls and procedures are effective in all material
respects in timely alerting the Company’s principal executive officer and
principal financial officer to material information required to be included in
the Company’s periodic and current reports required under the 1934 Act.  For
purposes of this Agreement, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.
 
(f) The Company has established and maintains a system of internal control over
financial reporting (as defined in Rule 13a-15 under the 1934 Act) sufficient to
provide reasonable assurance regarding the reliability of the Company’s
financial reporting and the preparation of the Company financial statements for
external purposes in accordance with GAAP applied on a consistent basis.  The
Company has disclosed, based on its most recent evaluation of internal control
over financial reporting prior to the date hereof, to the Company’s auditors and
audit committee (i) any significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to have a material adverse effect on the Company’s ability to
record, process, summarize and report financial information and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in internal control over financial reporting.
 
 
16

--------------------------------------------------------------------------------

 
(g) There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule
3b-7 under the 1934 Act) or director of the Company.  The Company has not, since
the enactment of the Sarbanes-Oxley Act, taken any action prohibited by Section
402 of the Sarbanes-Oxley Act.
 
(h) No attorney representing the Company, whether or not employed by the
Company, has reported to the Company’s chief legal counsel or chief executive
officer evidence of a material violation of securities laws, breach of fiduciary
duty or similar violation by the Company or any of its officers, directors,
employees or agents pursuant to Section 307 of the Sarbanes-Oxley Act.
 
(i) Except as set forth on Section 5.07(i) of the Company Disclosure Schedule,
since January 1, 2011, the Company has complied in all material respects with
the applicable listing and corporate governance rules and regulations of NASDAQ
(the “NASDAQ Rules”).
 
(j) Each of the principal executive officer and principal financial officer of
the Company (or each former principal executive officer and principal financial
officer of the Company, as applicable) has made all certifications required by
Rule 13a-14 under the 1934 Act and Sections 302 and 906 of the Sarbanes-Oxley
Act and any related rules and regulations promulgated by the SEC and NASDAQ, and
the statements contained in any such certifications are complete and correct in
all material respects as of the date of this Agreement as though made as of the
date of this Agreement.
 
Section 5.08. Financial Statements.  The audited consolidated financial
statements and unaudited consolidated interim financial statements of the
Company included or incorporated by reference in the Company SEC Documents
(including the related notes, where applicable) have been prepared from, and are
in accordance with, the books and records of Company, fairly present in all
material respects, in conformity with GAAP applied on a consistent basis (except
as may be indicated in the notes thereto), the consolidated financial position
of the Company as of the dates thereof and the consolidated results of
operations and cash flows for the periods then ended (subject to, in the case of
any unaudited interim financial statements, year-end audit adjustments that are
normal in nature and amount).
 
Section 5.09. Disclosure Documents. The information supplied by the Company or
its Affiliates or Representatives for inclusion in the proxy statement, or any
amendment or supplement thereto, to be sent to the Company stockholders in
connection with the Replacement Advisory Agreement and the other transactions
contemplated by this Agreement (the “Proxy Statement”), excluding any
information provided by the OHA Parties or their Affiliates for use in the Proxy
Statement, shall not, on the date the Proxy Statement, and any amendment
thereto, is first mailed to the stockholders of the Company or at the time of
the Company Stockholder Approval, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
 
17

--------------------------------------------------------------------------------

 
Section 5.10. Absence of Certain Changes.  Since the Company Balance Sheet Date:
 
(a) the business of the Company has been conducted in the ordinary course of
business in a manner that is consistent with past practice;
 
(b) there has not been any event, occurrence, development or state of
circumstances or facts that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect with respect to the
Company; and
 
(c) there has not been any action taken by the Company that, if taken during the
period from the date of this Agreement through the Closing without the
Investor’s consent, would constitute a breach of Section 7.01(b).
 
Section 5.11. No Undisclosed Material Liabilities.  Except as set forth on
Section 5.11 of the Company Disclosure Schedule, there are no material
liabilities or obligations of the Company of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, that would
be required by GAAP to be disclosed in a balance sheet prepared as of the date
hereof, other than: (i) liabilities or obligations disclosed and provided for in
the Company Balance Sheet or in the notes thereto; or (ii) liabilities or
obligations incurred in the ordinary course of business in a manner that is
consistent with past practice since the Company Balance Sheet Date.
 
Section 5.12. Compliance With Laws and Court Orders.
 
(a) Since June 1, 2011, the Company has been and the Company is in compliance
with, and to the Knowledge of the Company is not under investigation with
respect to and has not been threatened to be charged with or given notice of any
violation of, any Applicable Law, except for failures to comply or violations
that have not resulted in, and would not reasonably be expected to result in, a
material liability of the Company or materially impede the business of the
Company.  There is no judgment, decree, injunction, rule or order of any
arbitrator or Governmental Authority outstanding against the Company that has
resulted in, or would reasonably be expected to result in, a material liability
of the Company or that would materially impede the business of the Company or
that in any manner seeks to prevent, enjoin, alter or materially delay the
Investment or any of the other transactions contemplated hereby.  Neither the
Company nor any Subsidiary has any Knowledge as of the date hereof of any
investigations, charges or proceedings that has resulted in, or would reasonably
be expected to result in, a material liability of the Company or that would
materially impede the business of the Company or that in any manner seeks to
prevent, enjoin, alter or materially delay the Investment or any of the other
transactions contemplated hereby.
 
 
18

--------------------------------------------------------------------------------

 
(b) Each material Governmental Authorization used or held for use in connection
with the business by the Company or any Subsidiary is validly held by the
Company or such Subsidiary and is in full force and effect, except where the
failure to be so validly held and/or in full force and effect would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect with respect to the Company.  None of the Company or any
Subsidiary is in default or violation (and no event has occurred which, with
notice or the lapse of time or both, would constitute a material default or
violation) of any provision of any such Governmental Authorization to which it
is a party, except for any defaults or violations that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Company.  The Company or its relevant Subsidiary is, and
since June 1, 2011 has been in compliance with the terms and requirements of
each such Governmental Authorization, except where the failure to be so in
compliance would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to the Company.  No event has
occurred or circumstance exists that would (with or without notice or lapse of
time) (A) constitute or result in a violation of or a failure to comply with any
term or requirement of any Governmental Authorization, or (B) result in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any Governmental Authorization, except, in each case, where the
occurrence of such event or the existence of such circumstance would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect with respect to the Company.  To the Knowledge of the Company,
neither the Company nor any Subsidiary has received, at any time since June 1,
2011, any notice or other communication (whether oral or written) from any
Governmental Authority or any other Person regarding (A) any actual, alleged,
possible, or potential violation of or failure to comply with any term or
requirement of any such Governmental Authorization, or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any such Governmental Authorization, except
for notices or other communications that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect with respect
to the Company.  All applications required to have been filed for the renewal of
the Governmental Authorizations have been duly filed on a timely basis with the
appropriate governmental bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Authorities, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect with respect to the Company.
 
The Governmental Authorizations used or held for use in connection with the
business by the Company or any Subsidiary collectively constitute all of the
Governmental Authorizations necessary to permit the Company and its Subsidiaries
to lawfully conduct and operate their businesses in the manner they currently
conduct and operate such businesses and to permit the Company and its
Subsidiaries to own and use their assets in the manner in which they currently
own and use such assets, except for such Governmental Authorizations that the
failure use or hold for use in connection with the business of the Company would
not be and would not reasonably be expected to be, individually or in the
aggregate, material to the Company.
 
 
19

--------------------------------------------------------------------------------

 
Section 5.13. Litigation.  Except as set forth on Section 5.13 of the Company
Disclosure Schedule, there is no action, suit, investigation or proceeding
pending against, or, to the Knowledge of the Company, threatened against, the
Company, any present or former officer, director or employee of the Company or
any of their respective properties before (or, in the case of threatened
actions, suits, investigations or proceedings, would be before) or by any
Governmental Authority or arbitrator, that, if determined or resolved adversely
in accordance with the plaintiff’s demands, would reasonably be expected to
result in, individually or in the aggregate, a material liability of the
Company.  To the Company’s Knowledge as of the date hereof, there is no basis
for any action, suit, investigation or proceeding that is reasonably likely to
result in a material liability of the Company.
 
Section 5.14. Material Contracts.
 
(a) Since June 1, 2011, all Contracts, including amendments thereto, required to
be filed as an exhibit to any report of the Company filed pursuant to the 1934
Act have been filed, and no such Contract has been amended or modified, except
as set forth in Section 5.14(a) of the Company Disclosure Schedule, as of the
date hereof.
 
(b) Each such Contract referenced in Section 5.14(a) is a valid and binding
agreement of the Company and, to the Knowledge of the Company, all other parties
thereto, and is in full force and effect, and neither the Company nor, to the
Knowledge of the Company, any other party thereto is in default or breach in any
respect under the terms of any such Contract except for such default or breach
as would not, individually or in the aggregate, reasonably be expected to result
in a material liability of the Company.
 
Section 5.15. Taxes.  Except as set forth in Section 5.15 of the Company
Disclosure Schedule as of the date hereof:
 
(a) Section 5.15 of the Company Disclosure Schedule lists the name and U.S.
federal income tax classification of each Subsidiary of the Company.
 
(b) All material Tax Returns required to be filed by or with respect to the
Company or any of its Subsidiaries have been properly prepared and timely filed,
and all such Tax Returns (including information provided therewith or with
respect thereto) are true, correct and complete in all material respects.
 
(c) The Company and its Subsidiaries have fully and timely paid all material
Taxes owed by them (whether or not shown on any Tax Return), and the most recent
financial statements contained in the Company SEC Documents reflect an adequate
reserve (excluding any reserve for deferred Taxes) for all material Taxes
payable by the Company and its Subsidiaries for all taxable periods and portions
thereof accrued through the date of such financial statements and since the date
of such financial statements, neither the Company nor any of its Subsidiaries
has incurred any Tax liabilities other than Taxes relating to ordinary course
operations conducted by the Company and its Subsidiaries.
 
 
20

--------------------------------------------------------------------------------

 
(d) There are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any claim for, or the period for the
collection or assessment or reassessment of, material Taxes due from the Company
or any of its Subsidiaries for any taxable period and no request for any such
waiver or extension is currently pending.
 
(e) No audit or other proceeding by any Governmental Authority is pending or
threatened in writing with respect to any material Taxes due from or with
respect to the Company or any of its Subsidiaries, no Governmental Authority has
given written notice of any intention to assert any deficiency or claim for
additional material Taxes against the Company or any of its Subsidiaries, no
material claim in writing has been made by any Governmental Authority in a
jurisdiction where the Company and its Subsidiaries does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction, and all
deficiencies for Taxes asserted or assessed in writing against the Company or
any of its Subsidiaries have been fully and timely paid, settled or properly
reflected in the most recent financial statements contained in the Company SEC
Documents.
 
(f) There are no Liens for Taxes upon the assets or properties of the Company or
any of its Subsidiaries, except for statutory Liens for current Taxes not yet
due.
 
(g) Neither the Company nor any of its Subsidiaries has participated in any
listed transaction within the meaning of Treasury Regulations Section
1.6011-4(b)(2) (or any similar provision of state, local or foreign Tax law).
 
(h) Except as set forth on Section 5.15(h) of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries is a party to or otherwise bound
by any Contract relating to the sharing, allocation or indemnification of Taxes
(collectively, “Tax Sharing Agreements”), or has any liability for Taxes of any
Person (other than the Company or any of its Subsidiaries) under Treasury
Regulations Sections 1.1502-6 or 1.1502-78 or similar provision of state, local
or foreign Tax law, as a transferee or successor or by contract.
 
(i) The Company and its Subsidiaries have each withheld (or will withhold) from
their respective employees, independent contractors, creditors, stockholders and
third parties and timely paid to the appropriate Governmental Authority proper
and accurate amounts in all material respects for all periods ending on or
before the Closing Date in compliance in all material respects with all Tax
withholding and remitting provisions of applicable laws.
 
 
21

--------------------------------------------------------------------------------

 
(j) Neither the Company nor any of its Subsidiaries has constituted a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of shares qualifying for
tax-free treatment under Section 355 of the Code (i) in the two (2) years prior
to the date of this Agreement or (ii) in a distribution that could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with this acquisition.
 
(k) The Company made a valid election under Subchapter M of Chapter 1 of the
Code to be treated as a regulated investment company.  The Company has qualified
as, and been eligible to be treated as, a “regulated investment company” under
Subchapter M of the Code for each taxable year beginning on or after January 1,
2005, and expects to qualify as, and to be eligible to be treated as, such for
its current taxable year.  The Company has satisfied the distribution
requirements imposed on a regulated investment company under Section 852 of the
Code for its 2005 through 2013 taxable years.  The Company does not have any
liability for excise taxes under Section 4982 for any taxable year.
 
Section 5.16. Related Party Transactions.  Except as set forth in the Company
SEC Documents or on Section 5.16 of the Company Disclosure Schedule, there are
no material transactions, agreements, arrangements or understandings between the
Company, on the one hand, and any Affiliate (including any director or officer)
thereof, on the other hand, that would be required to be disclosed pursuant to
Item 404 of Regulation S-K of the SEC in the Company’s Form 10-K or proxy
statement pertaining to an annual meeting of stockholders.  No transaction that
would violate Section 57 of the Investment Company Act or the rules and
regulations promulgated thereunder has occurred between the Company and the
Persons described in such section.
 
Section 5.17. Registered Investment Company Status.  Except as set forth in
Section 5.17 of the Company Disclosure Schedule:
 
(a) Pursuant to Section 6(f) of the Investment Company Act, the Company is not,
and at no time since its inception has been required to register with the SEC as
a closed-end management investment company under the Investment Company Act.
 
(b) The Company has elected to be regulated as a business development company
under the Investment Company Act and has filed with the SEC, pursuant to Section
54(a) of the Investment Company Act, a duly completed and executed Form N-54A
(the “BDC Election”); the Company has not filed with the SEC any notice of
withdrawal of the BDC Election pursuant to Section 54(c) of the Investment
Company Act; the Company’s BDC Election remains in full force and effect, and no
order of suspension or revocation of such election under the Investment Company
Act has been issued or, to the Company’s Knowledge, proceedings therefore
initiated or threatened by the SEC.  The operations of the Company are in
compliance in all material respects with the provisions of the Investment
Company Act, in each case, and the rules and regulations of the SEC thereunder,
including the provisions applicable to business development companies.
 
 
22

--------------------------------------------------------------------------------

 
(c) The Board has been established and operated and is currently operating in
conformity with the requirements and restrictions of Sections 10 and 16 of the
Investment Company Act, to the extent applicable to business development
companies and Section 56 of the Investment Company Act and satisfies the
fund-governance standards as defined in Rule 0-1(a)(7) (except for clauses (i)
and (iv) thereof) under the Investment Company Act.
 
(d) The Company (i) has duly adopted written policies and procedures required by
Rule 38a-1 under the Investment Company Act, (ii) designated and approved an
appropriate chief compliance officer in accordance with such Rule and (iii) has
duly adopted a written code of ethics as required by Rule 17j-1 under the
Investment Company Act.  All such policies and procedures (including the code of
ethics) comply in all material respects with Applicable Law and there have been
no material violations or allegations of material violations of such policies
and procedures.
 
(e) Since October 29, 2004, the Company has complied in all material respects
with the capital structure requirements as set forth in Section 61 of the
Investment Company Act.
 
(f) All exemptive, no action or similar relief received by the Company from any
Governmental Authority is in full force and effect, and is being fully complied
with in all material respects by the Company.  No requests for exemptive, no
action or similar relief are currently pending.
 
Section 5.18. Anti-money Laundering.  The operations of the Company are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of all applicable jurisdictions, the applicable rules and regulations
thereunder and any applicable related similar rules, regulations or guidelines
issued, administered or enforced by any governmental agency (collectively, the
“Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending, or to the
Knowledge of the Company, threatened.
 
Section 5.19. Finders’ Fees.  Except for Keefe, Bruyette & Woods, Inc. (the
“Company Financial Advisor”), there is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Company or any of its Subsidiaries who might be entitled to any fee or
commission from the Company or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
Section 5.20. Rights Agreement; Takeover Statutes.
 
(a) The Company does not have in effect any plan, scheme, device or arrangement,
commonly or colloquially known as a “rights plan,” “rights agreement” or “poison
pill.”  The Board has taken all necessary action, if any, so that the
restrictions contained in Title 3, Subtitles 6 or 7 of Maryland Law applicable
to a “business combination” with “interested stockholders” or any acquisition of
“control shares”, or any other similar Maryland Law or other Applicable Law
(each a “Takeover Statute”), will not apply to Investor in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement.
 
(b) No anti-takeover provision contained in the Company’s charter or bylaws, as
amended or restated, would prohibit the transactions contemplated by this
Agreement and no anti-takeover provision, whether in an Applicable Law,
agreement or otherwise, would prohibit the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement.
 
Section 5.21. Insurance.  All material insurance policies of the Company are in
full force and effect and will not be materially affected by, or terminate or
lapse by reason of, the execution (but not the performance) of this Agreement.
 
Section 5.22. Investment Securities.  Each of the Company and its Subsidiaries
has good title to all securities (including any evidence of indebtedness) owned
by it, free and clear of any Liens, except (a) for Permitted Liens, (b)
restrictions arising under the Organizational Documents of the issuers of such
securities, or (c) for Liens or restrictions which would not, individually or in
the aggregate, be material with respect to the value, ownership or
transferability of such securities.  Such securities are valued on the books of
the Company in accordance with GAAP and the Investment Company Act in all
material respects.
 
Section 5.23. No Additional Representations.  Except for the representations and
warranties made by the Company in this ARTICLE 5 or in any certificate delivered
pursuant to this Agreement, neither the Company nor any other Person makes any
express or implied representation or warranty with respect to the Company or its
business, operations, assets, liabilities, conditions (financial or otherwise)
or prospects, and the Company hereby disclaims any such other representations or
warranties.  In particular, without limiting the foregoing disclaimer, neither
the Company nor any other Person makes or has made any representation or
warranty to the Investor or any of their respective Affiliates or
Representatives with respect to (i) any financial projection, forecast, estimate
or budget relating to the Company or its business or (ii) except for the
representations and warranties made by the Company in this ARTICLE 5 or in any
certificate delivered pursuant to this Agreement, any oral or written
information presented to the Investor or any of their respective Affiliates or
Representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated hereby.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE 6

 
REPRESENTATIONS AND WARRANTIES OF THE OHA PARTIES
 
The OHA Parties, jointly and severally, represent and warrant to the Company as
of the date hereof and as of the Closing (other than with respect to
representations and warranties that by their terms address matters only as of
another specified time, which shall be made only as of such time) as follows:
 
Section 6.01. Corporate Existence; Power and Authority; Enforceability.  Each
OHA Party is duly formed, validly existing and in good standing under the laws
of its jurisdiction of organization and has all corporate or entity powers and
all governmental licenses, authorizations, permits, consents and approvals
required to carry on its respective business as now conducted.  The execution,
delivery and performance by the Investor of this Agreement and the consummation
by the OHA Parties of the transactions contemplated hereby are within the
corporate or entity powers of the OHA Parties and have been duly authorized by
all necessary corporate or entity action.  This Agreement constitutes a valid
and binding agreement of the Investor, enforceable against the Investor in
accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws affecting
creditors’ rights generally and general principles of equity).
 
Section 6.02. Governmental Authorization.  The execution, delivery and
performance by the Investor of this Agreement and the consummation by the OHA
Parties of the transactions contemplated hereby require no action by or in
respect of, or filing with, any Governmental Authority, other than (i) required
filings with the SEC in connection with the Investment and other transactions
contemplated by this Agreement, (ii) compliance with any applicable requirements
of the 1933 Act, the 1934 Act, the Investment Company Act, the Advisers Act and
any other state or federal securities laws, and (iii) other filings with state
regulatory agencies that are necessary or convenient and do not require approval
of the agency in connection therewith.
 
Section 6.03. Non-contravention.  The execution, delivery and performance by the
Investor of this Agreement and the consummation by the OHA Parties of the
transactions contemplated hereby do not and will not (i) contravene, conflict
with, or result in any violation or breach of any provision of the
Organizational Documents of the OHA Parties, (ii) assuming compliance with the
matters referred to in Section 6.02, contravene, conflict with or result in a
material violation or material breach of any provision of any Applicable Law.
(iii) require any consent or other action by any Person under, constitute a
default, or an event that, with or without notice or lapse of time or both,
would constitute a default, under, or cause or permit the termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit to which the Investor or any of its Subsidiaries is entitled
under any provision of any Contract, agreement or other instrument binding upon
the Investor or any of its Subsidiaries or any license, franchise, permit,
certificate, approval or other similar authorization affecting, or relating in
any way to, the respective assets or business of the OHA Parties and their
respective Subsidiaries or (iv) result in the creation or imposition of any Lien
on any asset of any OHA Party or any of their respective Subsidiaries, with only
such exceptions, in the case of each of clauses (iii) and (iv), as would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of any OHA Party to consummate the transactions
contemplated by this Agreement and to fulfill its obligations hereunder and the
other agreements to be executed in connection with the transactions contemplated
by this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
Section 6.04. Compliance with Laws and Court Orders.  Each OHA Party is in
compliance with, and to its Knowledge is not under investigation with respect to
and has not been threatened to be charged with or given notice of any violation
of, any Applicable Law, except for violations that would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of any OHA Party to consummate the transactions contemplated by this
Agreement and to fulfill its obligations hereunder and the other agreements to
be executed in connection with the transactions contemplated by this
Agreement.  There is no judgment, decree, injunction, rule or order of any
arbitrator or Governmental Authority outstanding against any OHA Party that has
had or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the ability of any OHA Party to consummate the
transactions contemplated by this Agreement and to fulfill its obligations
hereunder and the other agreements to be executed in connection with the
transactions contemplated by this Agreement or that in any manner seeks to
prevent, enjoin, alter or materially delay the Investment or any of the other
transactions contemplated hereby.  No OHA Party has any Knowledge as of the date
hereof of any investigations or charges that have had or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of any OHA Party to consummate the transactions contemplated by this
Agreement and to fulfill its obligations hereunder and the other agreements to
be executed in connection with the transactions contemplated by this Agreement
or that in any manner seeks to prevent, enjoin, alter or materially delay the
Investment or any of the other transactions contemplated hereby.
 
Section 6.05. Litigation.  As of the date hereof, there is no action, suit,
investigation or proceeding pending against, or, to its Knowledge, threatened
against or affecting, any OHA Party, any officer, director or employee of any
OHA Party or any of their respective properties before (or, in the case of
threatened actions, suits, investigations or proceedings, would be before) or by
any Governmental Authority or arbitrator that, if determined or resolved
adversely in accordance with the plaintiff’s demands, would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of any OHA Party to consummate the transactions contemplated by this
Agreement and to fulfill its obligations hereunder and the other agreements to
be executed in connection with the transactions contemplated by this Agreement.
 
Section 6.06. Purchase for Own Account.  The Shares will be acquired by the
Investor for its own account, not as a nominee or agent, and not with a view to
or in connection with the public sale or public distribution of any part
thereof, without prejudice, however, to the Investor’s right at all times to
sell or otherwise dispose of all or any part of the Shares pursuant to an
effective registration statement under the 1933 Act and applicable state
securities laws, or under an exemption from such registration available under
the 1933 Act and other applicable state securities laws.  The Investor is not
acting as an agent, representative, intermediary, nominee, derivative
counterparty or in a similar capacity for any other Person, nominee account or
beneficial owner, whether a natural person or Entity (each such natural person
or Entity, an “Underlying Beneficial Owner”), and no Underlying Beneficial Owner
will have a beneficial or economic interest in the Shares being purchased by the
Investor (whether directly or indirectly, including through any option, swap,
forward or any other hedging or derivative transaction).  For purposes of this
Agreement, “Entity” means any entity, including a fund-of-funds, trust, pension
plan or other entity that is not a natural person.
 
 
26

--------------------------------------------------------------------------------

 
Section 6.07. Accredited Investor.  The Investor is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.
 
Section 6.08. Exempt from Registration; Restricted Securities.  The Investor
understands that the Investment Shares and the Balance Shares, if any, being
purchased hereunder are restricted securities within the meaning of Rule 144
under the 1933 Act; and that neither the Investment Shares nor the Balance
Shares, if any, are registered and all such Shares must be held indefinitely
unless they are subsequently registered or an exemption from such registration
is available.
 
Section 6.09. Restrictive Legends.  The Investor understands that each
certificate representing the Investment Shares and the Balance Shares, if any,
shall be stamped or otherwise imprinted with a legend substantially in the
following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO AN EFFECTIVE REGISTRATION
OR AN EXEMPTION FROM REGISTRATION WHICH, IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, IS AVAILABLE.
 
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THIS SECURITY IS ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE STOCK
PURCHASE AGREEMENT DATED AS OF JULY 21, 2014, COPIES OF WHICH MAY BE OBTAINED
UPON REQUEST FROM NGP CAPITAL RESOURCES COMPANY OR ANY SUCCESSOR THERETO.
 
 
27

--------------------------------------------------------------------------------

 
Section 6.10. Removal of Restrictive Legend.  The legend set forth above shall
be removed by the Company from any certificate evidencing Investment Shares or
the Balance Shares, if any, upon delivery to the Company of an opinion of
counsel, reasonably satisfactory to the Company, that a registration statement
under the 1933 Act is at that time in effect with respect to the legend security
or that such security can be freely transferred in a public sale without such a
registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which the
Company issued the Investment Shares and the Balance Shares, if any.
 
Section 6.11. Money Laundering Laws.  The operations of each OHA Party are and
have been conducted at all times in compliance with applicable Money Laundering
Laws and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving any OHA Party or any of
their respective Affiliates with respect to the Money Laundering Laws is pending
or, to the Knowledge of the OHA Parties, threatened.
 
Section 6.12. Disclosure Documents.  The information supplied by the OHA Parties
or any of their respective Affiliates or Representatives for inclusion in the
Proxy Statement (or any amendment or supplement thereto) shall not, on the date
the Proxy Statement, and any amendments thereto, is first mailed to the
stockholders of the Company or at the time of the Company Stockholder Approval,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
Section 6.13. Investment Advisor and Administrator.
 
(a) Each of OHA Advisor and the OHA Administrator, as applicable, has the
corporate or entity power and authority to execute, deliver and perform the
Replacement Management Agreement to which it will be a party.
 
(b) There is no pending nor, to the Knowledge of the OHA Parties, threatened
action, suit, proceeding, or investigation before or by any court, arbiter,
governmental, regulatory, self-regulatory or exchange body or agency to which
the OHA Advisor, the OHA Administrator, or their respective principals is a
party which would reasonably be expected to result in any material adverse
change in the ability of the OHA Advisor, the OHA Administrator, or their
respective principals to perform their obligations under the applicable
Replacement Management Agreements.
 
(c) Except as disclosed on Form ADV filed by OHA on March 31, 2014, neither the
OHA Advisor nor any of its employees or Affiliates has engaged in any of the
activities specified in the Sections 203(e)(1) through 203(e)(9) of the Advisers
Act, and no condition described in any such Section is applicable to the OHA
Advisor or any such employee or Affiliate.
 
 
28

--------------------------------------------------------------------------------

 
(d) Except disclosed on Form ADV filed by OHA on March 31, 2014, neither the OHA
Advisor nor any respective “affiliated person” (as defined under the Investment
Company Act) thereof is subject to disqualification as an investment advisor or
subject to disqualification to serve in any other capacity contemplated by the
Investment Company Act for any investment company under Sections 9(a) and 9(b)
of the Investment Company Act.  There is no proceeding or investigation pending
or, to the Knowledge of the OHA Advisor, threatened that would reasonably be
expected to become the basis for any such disqualification.
 
(e) The OHA Advisor is an investment advisor that has been registered with the
SEC pursuant to Section 203 of the Advisers Act.  The OHA Advisor has delivered
to the Company all information required by Form ADV Part 1A and Form ADV Part 2
with respect to the OHA Advisor as an investment advisor in connection with its
registration pursuant to Section 203 of the Advisers Act, and the information
contained therein does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
 
Section 6.14. Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Investor who is entitled to any fee or commission from the Company or any
of its Affiliates upon consummation of the Investment or the other transactions
contemplated by this Agreement.
 
Section 6.15. Sufficient Funds.  The Investor (a) has and will have at the
Closing sufficient cash or other immediately available funds to enable it to
make its payment of the purchase price of the Investment Shares and any other
amounts expressly required to be paid by the Investor at the Closing hereunder;
(b) has or will have on the date of each additional purchase of Plan Shares
sufficient cash or other immediately available funds to enable it to make its
payment(s) of the purchase price(s) of the Plan Shares; and (c) has access to
and, if applicable, will have at the Balance Closing sufficient cash or other
immediately available funds to enable it to make its payment of the Balance
Purchase Price.
 
Section 6.16. Independent Investigation.  Without limiting the representations
and warranties of the Company set forth in this Agreement, the OHA Parties
acknowledge and agree that they have conducted their own independent review and
analysis of and, based thereon, have formed an independent judgment concerning,
the business, assets, condition, operations and prospects of the Company. In
entering into this Agreement and in their decision to consummate the Investment
and the other transactions contemplated hereby, the OHA Parties have relied upon
their own investigation and analysis and the representations and warranties of
the Company expressly set forth in this Agreement.
 
Section 6.17. No Additional Representations.  Except for the representations and
warranties made by the Investor in this ARTICLE 6 or in any certificate
delivered pursuant to this Agreement, none of the Investor nor any other Person
makes any express or implied representation or warranty with respect to the
Investor or its business, operations, assets, liabilities, conditions (financial
or otherwise) or prospects, and the Investor hereby disclaims any such other
representations or warranties.
 
 
29

--------------------------------------------------------------------------------

 
ARTICLE 7

 
COVENANTS OF THE COMPANY
 
Section 7.01. Conduct of the Company.
 
(a) From the date hereof until the Closing, the Company shall conduct its
business in the ordinary course in a manner that is consistent with past
practice and use its commercially reasonable efforts to (i) preserve intact its
present business organization, (ii) maintain in effect all of its foreign,
federal, state and local licenses, permits, consents, franchises, approvals and
authorizations, (iii) keep available the services of its directors and officers
and (iv) maintain satisfactory relationships with its Lender and others having
material business relationships with it.
 
(b) Without limiting the generality of the foregoing, except as expressly
contemplated by this Agreement or with the prior written consent of the
Investor, which consent shall not be unreasonably withheld, conditioned or
delayed, the Company shall not:
 
(i) amend its charter or bylaws (whether by merger, consolidation or otherwise);
 
(ii) split, combine or reclassify any shares of its stock; or
 
(iii) agree, resolve or commit to do any of the foregoing.
 
(c) Without limiting the generality of the foregoing, unless the Company first
provides notice to and consults with the Investor, the Company shall not:
 
(i) (x) declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its stock,
except as necessary to maintain the Company’s qualification for treatment as a
regulated investment company under Subchapter M of the Code and/or to avoid
corporate-level Tax or otherwise in the ordinary course of business in a manner
consistent with past practice, or (y) redeem, repurchase or otherwise acquire or
offer to redeem, repurchase, or otherwise acquire any Company Securities;
 
(ii) (x) issue, deliver or sell, or authorize the issuance, delivery or sale of,
any Company Securities or (y) amend any term of any Company Security (in each
case, whether by merger, consolidation or otherwise);
 
 
30

--------------------------------------------------------------------------------

 
(iii) incur any material capital expenditures or any obligations or liabilities
in respect thereof;
 
(iv) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses, other than in the ordinary course of business of the
Company in a manner that is consistent with past practice;
 
(v) sell, lease, license or otherwise transfer, or create or incur any material
Lien on, any of the Company’s material assets, securities, properties, interests
or businesses (including any assets, securities, properties or interests of ATP
Oil & Gas Corporation (“ATP”) held by the Company), other than sales in the
ordinary course of business of the Company in a manner that is consistent with
past practice;
 
(vi) other than in connection with actions permitted by Section 7.01(c)(iv),
make any material loans, advances or capital contributions to, or investments
in, any other Person, other than in the ordinary course of business of the
Company in a manner that is consistent with past practice;
 
(vii) create, incur, assume, suffer to exist or otherwise be liable with respect
to any material indebtedness for borrowed money or guarantees thereof, other
than under the Company Credit Documents and other than in the ordinary course of
business of the Company in a manner that is consistent with past practice;
 
(viii) enter into, modify, amend or terminate any material Contract or waive,
release or assign any rights or claims thereunder, which if so entered into,
modified, amended, terminated, waived, released or assigned would be reasonably
likely to (x) impair the ability of the Company to perform its obligations under
this Agreement in any material respect or (y) prevent or materially delay the
consummation of the transactions contemplated hereby; or take any other action
intended to or that would reasonably be expected to, individually or in the
aggregate, impede, interfere with, prevent, or materially delay the consummation
of the transactions contemplated by this Agreement;
 
(ix) adopt a plan of complete or partial liquidation or resolutions providing
for a complete or partial liquidation, dissolution, or recapitalization of the
shares of the Company;
 
(x) change the Company’s methods of accounting, except as required by concurrent
changes in GAAP or in Regulation S-X of the 1934 Act, as agreed to by its
independent public accountants;
 
(xi) settle, or offer or propose to settle, (x) any material litigation,
investigation, arbitration, proceeding or other claim involving or against the
Company (including with respect to ATP), (y) any material stockholder litigation
or dispute against the Company or any of its officers or directors or (z) any
litigation, arbitration, proceeding or dispute that primarily relates to the
transactions contemplated hereby;
 
 
31

--------------------------------------------------------------------------------

 
(xii) take any action that would make any representation or warranty of the
Company hereunder, or omit to take any action necessary to prevent any
representation or warranty of the Company hereunder from being, inaccurate in
any material respect at, or as of any time before, the Closing; or
 
(xiii) agree, resolve or commit to do any of the foregoing.
 
Section 7.02. Company Stockholder Meeting.  The Company shall cause an annual
meeting of its stockholders (the “Company Stockholder Meeting”) to be duly
called and held as soon as reasonably practicable for the purposes of (i)
considering and voting on proposals to approve the Replacement Advisory
Agreement in accordance with Section 15 of the Investment Company Act (the
“Company Stockholder Proposal”, and the approval thereof by the Company’s
stockholders, collectively referred to as the “Company Stockholder Approval”),
(ii) electing a Class I director to the Board, and (iii) ratifying the selection
of Ernst & Young LLP as the Company’s independent registered public accounting
firm for the fiscal year ending December 31, 2014.  The Company shall engage a
proxy soliciting firm reasonably acceptable to OHA to assist in the solicitation
of proxies with respect to the Company Stockholder Proposal at the Company
Stockholder Meeting.
 
Section 7.03. No Solicitation; Other Offers.
 
(a) General Prohibitions.  Subject to Section 7.03(b), the Company shall not,
and shall not authorize or permit any of its officers, directors, employees,
controlled Affiliates, investment bankers, attorneys, accountants, consultants
or other agents or advisors (“Representatives”) to, directly or indirectly,
(i) solicit, initiate or take any action to facilitate or encourage the
submission of any Transaction Proposal, (ii) enter into or participate in any
discussions or negotiations with, furnish any information relating to the
Company or any of its Subsidiaries or afford access to the business, properties,
assets, books or records of the Company to, otherwise cooperate in any way with,
or knowingly assist, participate in, facilitate or encourage any effort by any
Third Party that is seeking to make, or has made, a Transaction Proposal,
(iii) withdraw, fail to make, or modify in a manner adverse to the Investor the
Company Board Recommendation (or recommend a Transaction Proposal or take any
action or make any statement inconsistent with the Company Board Recommendation)
(any of the foregoing in this clause (iii), an “Adverse Recommendation Change”),
(iv) grant any waiver or release under, or fail to enforce the terms of, any
confidentiality, standstill or similar agreements or arrangements with respect
to any class of equity securities or assets of the Company (unless such action
is advisable in order to comply with its duties under Applicable Law, in which
case, such waiver or release shall also apply to the Confidentiality Agreement,
to the extent applicable), or (v) enter into any agreement in principle, letter
of intent, term sheet, merger agreement, acquisition agreement, option agreement
or other similar instrument relating to a Transaction Proposal.
 
(b) Exceptions.  Notwithstanding Section 7.03(a), but subject at all times to
satisfaction of the conditions in Section 7.03(c), at any time prior to receipt
of the Company Stockholder Approval:
 
 
32

--------------------------------------------------------------------------------

 
(i) the Company, directly or indirectly through advisors, agents or other
intermediaries, may (A) engage in negotiations or discussions with any Third
Party and its Representatives or financing sources that has made after the date
of this Agreement a bona fide, written Transaction Proposal that the Board
reasonably believes could lead to a Superior Proposal and (B) furnish to such
Third Party or its Representatives or financing sources non-public information
relating to the Company pursuant to a confidentiality agreement with such Third
Party with terms no less favorable to the Company than those contained in the
Confidentiality Agreement; provided that all such information (to the extent
that such information has not been previously provided or made available to the
Investor and the OHA Advisor) is provided or made available to the Investor, as
the case may be, prior to or substantially concurrently with the time it is
provided or made available to such Third Party) and (C) take any nonappealable,
final action that any court of competent jurisdiction orders the Company to
take; and
 
(ii) the Board may make an Adverse Recommendation Change;
 
in each case referred to in the foregoing clauses (i) and (ii) if (x) such
Transaction Proposal was not solicited in violation of Section 7.03(a), and (y)
the Board determines in good faith, after consultation with outside legal
counsel, that the failure to take such action would be inconsistent with the
duties of the Board under Maryland Law.
 
In addition, nothing contained herein shall prevent the Board from taking and
disclosing to the stockholders of the Company a position contemplated by Rule
14e-2(a) or Rule 14d-9 promulgated under the 1934 Act, or other Applicable Law,
in each case, if the Board determines in good faith that the failure to so
disclose such position would be inconsistent with its duties under Applicable
Law; provided that any such disclosure shall be deemed to be an Adverse
Recommendation Change unless the Board reaffirms the Company Board
Recommendation within five (5) Business Days of such disclosure.  Furthermore,
it is understood and agreed that, for purposes of this Agreement, a factually
accurate public statement by the Company concerning financial results,
operations or business conditions or developments, or that describes the
Company’s receipt of a Transaction Proposal, and the operation of this Agreement
with respect thereto, shall not be deemed an Adverse Recommendation Change;
provided that the Company has determined in good faith that such statement is
required by Applicable Law and the Board reaffirms the Company Board
Recommendation within five (5) Business Days of disclosing the receipt of a
Transaction Proposal.
 
(c) Required Notices.  The Company shall not take any of the actions referred to
in Section 7.03(b)(i) unless the Company shall have delivered to the Investor
and the OHA Advisor a prior written notice advising the Investor and the OHA
Advisor that it intends to take such action and the Company shall notify the
Investor and the OHA Advisor promptly (but in no event later than two (2)
Business Days) after receipt by the Company (or any of its Representatives) of
any Transaction Proposal.  The Company shall not take any action referred to in
Section 7.03(b)(ii) unless and until (i) the Transaction Proposal was made in
accordance with Section 7.03(b) and the Investor has received from the Company a
notice (a “Change of Recommendation Notice”) at least two (2) Business Days
prior to such proposed Adverse Recommendation Change, which notice shall (x)
expressly state that the Company has received a Transaction Proposal which the
Board has determined is a Superior Proposal and that the Company intends to
effect an Adverse Recommendation Change and the manner in which it intends to do
so, and (y) includes a copy and summary of the material terms of such
Transaction Proposal, provided that any material amendment to the terms of such
Transaction Proposal shall require a Change of Recommendation Notice at least
two (2) Business Days prior to such proposed Adverse Recommendation Change, and
(ii) within such notice period, the Company and its Representatives shall have
negotiated in good faith with the Investor to make adjustments to the terms and
conditions of this Agreement such that the Transaction Proposal in question
would no longer constitute a Superior Proposal and the Board shall have
determined in good faith that such Transaction Proposal would remain a Superior
Proposal despite such adjustments to this Agreement; provided that any material
amendment to the terms of such Transaction Proposal shall require a new Adverse
Recommendation Change.
 
 
33

--------------------------------------------------------------------------------

 
(d) Obligation to Terminate Existing Discussions.  The Company shall, and shall
cause its Representatives to, cease immediately and cause to be terminated any
and all existing discussions or negotiations with any Third Party and its
Representatives and its financing sources conducted prior to the date hereof
with respect to any Transaction Proposal and shall take all actions to the
extent commercially reasonable and necessary to enforce the terms of any
existing confidentiality, standstill or similar arrangement with any Third
Party.
 
ARTICLE 8
 
COVENANTS OF THE OHA PARTIES AND THE COMPANY
 
The parties hereto agree that:
 
Section 8.01. Reasonable Best Efforts.
 
(a) Subject to the terms and conditions of this Agreement, the Company and the
OHA Parties, as applicable, shall use their reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable hereunder and under Applicable Law to consummate
the transactions contemplated by this Agreement, including (i) preparing and
filing as promptly as practicable with any Governmental Authority or other third
party all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents and (ii) obtaining and maintaining all approvals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Authority or other third party that are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement; provided that the parties hereto understand and agree that the
reasonable best efforts of any party hereto shall not be deemed to include
entering into any settlement, undertaking, consent decree, stipulation or
agreement with any Governmental Authority in connection with the transactions
contemplated hereby.
 
 
34

--------------------------------------------------------------------------------

 
(b) The Company shall use its (and the Company shall cause its Subsidiaries to
use their) reasonable best efforts, and the OHA Parties, as applicable, shall
cooperate with the Company and its Subsidiaries, to obtain at the earliest
practicable date the Lender Consents; provided, that the Company shall be
responsible for the out-of-pocket costs and expenses in connection with seeking
the Lender Consents.
 
Section 8.02. Proxy Statement.
 
(a) As promptly as reasonably practicable and in no event later than five (5)
Business Days after the date hereof, the Company shall file a preliminary proxy
statement on Schedule 14A with the SEC (the “Preliminary Proxy Statement”) and,
subsequent to receiving clearance from the SEC, a definitive proxy statement on
Schedule 14A (the “Definitive Proxy Statement”).  Subject to Section 7.03, the
Proxy Statement shall include the Company Board Recommendation in favor of each
of the Company Stockholder Proposal.  The Company shall use its reasonable best
efforts to cause the Definitive Proxy Statement to be mailed to its stockholders
as promptly as reasonably practicable after the SEC clears any and all
outstanding comments to the Proxy Statement, and in no event later than five (5)
Business Days thereafter.  The Company shall promptly provide copies, consult
with the Investor and the OHA Advisor and prepare written responses with respect
to any written comments received from the SEC with respect to the Proxy
Statement and shall notify the Investor of any oral comments received from the
SEC.  The Company shall use its reasonable best efforts to ensure that the Proxy
Statement complies in all material respects with the rules and regulations
promulgated by the SEC under the 1934 Act (including Section 14 thereof) and the
Proxy Statement will be complete in all material respects and will not contain
(at the time such materials or information are distributed, filed or provided,
as the case may be and at the time of the applicable shareholder vote or action,
including any supplement thereto) any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading or necessary to correct any statement or any earlier communication
with respect to the solicitation of a proxy for the same meeting or subject
matter which has become false or misleading.
 
(b) The OHA Advisor shall use its reasonable best efforts to ensure that the
information it supplies to the Company for inclusion in the Proxy Statement will
be complete in all material respects and will not contain (at the time such
materials or information are distributed, filed or provided, as the case may be
and at the time of the applicable stockholder vote or action, including any
supplement thereto) any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading or
necessary to correct any statement or any earlier communication with respect to
the solicitation of a proxy for the same meeting or subject matter which has
become false or misleading.
 
 
35

--------------------------------------------------------------------------------

 
(c) The Company shall advise the OHA Advisor promptly after it receives notice
thereof of the time when the Proxy Statement has been cleared by the SEC or any
request by the SEC for amendment of the Proxy Statement or comments thereon and
responses thereto or requests by the SEC for additional information.  Subject to
Section 7.03, no amendment to the Proxy Statement shall be filed without the
approval of the OHA Advisor, which approval shall not be unreasonably withheld
or delayed.  If, at any time prior to the Closing, any information relating to
the Company, or any of its respective Affiliates, officers or directors is
discovered by the Company or the OHA Advisor that should be set forth in an
amendment to the Proxy Statement so that such documents would not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the party hereto that discovers such information shall
promptly notify the other parties hereto and an appropriate amendment describing
such information shall be promptly filed with the SEC and, to the extent
required by law, disseminated to the stockholders of the Company.
 
Section 8.03. Public Announcements.  The OHA Advisor and the Company shall
consult with each other before issuing any press release, having any
communication with the press (whether or not for attribution), making any other
public statement or scheduling any press conference or conference call with
investors or analysts with respect to this Agreement or the transactions
contemplated hereby and, except in respect of any public statement or press
release as may be required by Applicable Law or any listing agreement with or
rule of any national securities exchange or association, and shall not issue any
such press release or make any such other public statement or schedule any such
press conference or conference call without the consent of the other party.
 
Section 8.04. Access to Information.  From the date hereof until the Closing and
subject to Applicable Law and the Confidentiality Agreement, the Company and the
OHA Parties shall (i) give to the other party, its counsel, financial advisors,
auditors and other authorized representatives reasonable access to the offices,
properties, books and records of such party upon reasonable advance notice and
during reasonable business hours, (ii) furnish to the other party, its counsel,
financial advisors, auditors and other authorized representatives such financial
and operating data and other information as such Persons may reasonably request
and (iii) instruct its employees, counsel, financial advisors, auditors and
other authorized representatives to cooperate with the other party in its
investigation.  Any investigation pursuant to this Section 8.04 shall be
conducted in such manner as not to interfere unreasonably with the conduct of
the business of the other party.  No information or knowledge obtained in any
investigation pursuant to this Section 8.04 shall be deemed to modify any
representation or warranty made by any party hereunder.
 
Section 8.05. Notices of Certain Events.  Each of the Company, the Investor and
the OHA Advisor shall promptly notify the other of:
 
 
36

--------------------------------------------------------------------------------

 
(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
 
(b) any discussions/negotiations with, or communications received from or
provided to, the Lender;
 
(c) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;
 
(d) any actions, suits, claims, investigations or proceedings commenced or, to
its Knowledge, threatened against, relating to or involving or otherwise
affecting the Company or any of its Subsidiaries or any OHA Party, as the case
may be, that, if pending on the date of this Agreement, would have been required
to have been disclosed pursuant to any Section of this Agreement or that relate
to the consummation of the transactions contemplated by this Agreement;
 
(e) any inaccuracy of any representation or warranty contained in this Agreement
at any time during the term hereof that would reasonably be expected to cause
the conditions set forth in ARTICLE 9 not to be satisfied; and
 
(f) any failure of that party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder;
 
provided that the delivery of any notice pursuant to this Section 8.05 shall not
limit or otherwise affect the remedies available hereunder to the party
receiving such notice.
 
Section 8.06. Director and Officer Liability.
 
(a) For six (6) years after the Closing, the Company shall indemnify and hold
harmless, and no OHA Party shall take any action, including any action with
respect to the voting of its shares, that will prevent or otherwise impair the
Company’s ability to do so, (i) the present and former officers and directors of
the Company, (ii) the present and former members of the Company’s investment
committee or disclosure committee, and (iii) the Company Advisor and the Company
Administrator, and each of their respective Affiliates and Representatives
(each, an “Indemnified Person”) in respect of acts or omissions occurring at or
prior to the Closing to the fullest extent permitted by Maryland Law or any
other Applicable Law or provided under the Company’s charter, bylaws or any
other Contract in effect on the date hereof, including the Company Advisory
Agreement, the Company Administration Agreement, and the D&O Indemnity
Agreements (collectively, the “Indemnification Agreements”); provided that such
indemnification shall be subject to any mandatory limitation imposed from time
to time under Applicable Law.
 
(b) For six (6) years after the Closing, no OHA Party shall take any action,
including any action with respect to the voting of its shares, that would
prevent the Company from maintaining in effect, or would otherwise terminate,
materially modify, change or alter, the provisions in the Indemnification
Agreements (or in such documents of any successor to the business of the
Company) regarding indemnification and/or elimination of liability of the
Indemnified Persons, or advancement of expenses that are no less advantageous to
the Indemnified Persons than the corresponding provisions in existence on the
date of this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
(c) Prior to the Closing, the Company shall obtain a “tail” insurance policy
from a reputable insurance carrier with respect to directors’ and officers’
liability insurance (the “D&O Insurance”) covering acts or omissions occurring
prior to the Closing with respect to the Indemnified Persons with a claims
period of at least six (6) years from and after the Closing, the terms of which,
including coverage and amount, shall be no less favorable to the Indemnified
Persons than the current directors’ and officers’ liability insurance under
which such Indemnified Persons are covered as of the date hereof.  The OHA
Parties and the Company shall cooperate with each other to ensure that the D&O
Insurance is effectively implemented; provided that the Company shall be
responsible for all fees, costs, expenses or payments incurred in obtaining the
D&O Insurance.
 
(d) These rights shall survive consummation of the Investment and the other
transactions contemplated hereby and are intended to benefit, and shall be
enforceable by, each Indemnified Person.
 
Section 8.07. Confidentiality.
 
(a) Prior to the Closing and after any termination of this Agreement, the
Investor, each OHA Party and OHA shall comply or continue to comply with the
terms and conditions of the Confidentiality Agreement; provided that the
obligations of the OHA Parties and OHA pursuant to Section 8, Section 9 and
Section 10 of the Confidentiality Agreement shall terminate as of the Closing.
 
(b) The provisions of the Confidentiality Agreement are hereby incorporated by
reference upon, and shall apply mutatis mutandis to the Company (other than
Section 4 (Securities Law Restrictions), Section 8 (Restrictive Covenants; No
Solicitation of Employees), Section 9 (Standstill), Section 10 (No Joint
Bidding) and Section 16 (Miscellaneous), but including Section 16(b) (No
License)); provided that for the avoidance of doubt and for purposes of this
Section 8.07(b), references to “Oak Hill” shall be construed as references to
the Company and references to the “Company” shall be construed as references to
the OHA and the OHA Parties.
 
Section 8.08. Takeover Statutes.  If any Takeover Statute shall become
applicable to the Investment or the other transactions contemplated hereby, each
of the Company and the OHA Parties and the respective members of their boards of
directors or other governing bodies shall, to the extent permitted by Applicable
Law, use reasonable efforts to grant such approvals and take such actions as are
necessary so that the transactions contemplated by this Agreement may be
consummated as promptly as practicable on the terms contemplated herein and
otherwise act to eliminate or minimize the effects of such Takeover Statute on
the transactions contemplated hereby.
 
 
38

--------------------------------------------------------------------------------

 
Section 8.09. Stock Purchase Plan.  During the twelve (12) month period
immediately following the Closing, neither the Company nor any OHA Party shall
terminate the Stock Purchase Plan; provided that the OHA Parties may (i) subject
to and in accordance with Applicable Law, amend the Stock Purchase Plan during
such time and (ii) terminate the Stock Purchase Plan upon the termination of
either the Replacement Advisory Agreement or the Replacement Administration
Agreement.
 
Section 8.10. Change of Name and Ticker Symbol.  As soon as reasonably
practicable following the Closing, the Company shall (i) change its name such
that it no longer includes reference to “NGP” to a name selected and approved by
the OHA Advisor, and (ii) subject to obtaining the requisite approval, change
its stock or ticker symbol for its Common Stock from NGPC to a different stock
or ticker symbol as selected and approved by the OHA Advisor.
 
ARTICLE 9

 
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
 
Section 9.01. Conditions to the Obligations of Each Party.  The obligations of
the Company and the Investor to consummate the Investment and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions:
 
(a) the Company Stockholder Approval shall have been obtained in accordance with
the Investment Advisers Act, the Investment Company Act, the NASDAQ Rules, and,
if required, Maryland Law;
 
(b) no Applicable Law shall prohibit the consummation of the Investment and the
other transactions contemplated hereby;
 
(c) (i) there shall not have been instituted and pending any action or
proceeding by any Governmental Authority challenging or seeking to make illegal,
to delay materially or otherwise directly or indirectly to restrain or prohibit
the consummation of the Investment or the other transactions contemplated by
this Agreement, seeking to obtain material damages or otherwise directly or
indirectly relating to the transactions in connection with the Investment or the
other transactions contemplated by this Agreement, and (ii) there shall not have
been any action taken, or any Applicable Law enacted, enforced, promulgated,
issued or deemed applicable to the Investment or the other transactions
contemplated by this Agreement, by any Governmental Authority, that, in the
reasonable judgment of the Investor and the Company, is likely, directly or
indirectly, to result in any of the consequences referred to in clause (i)
above;
 
(d) the Company shall have obtained the Lender Consents, in form and substance
reasonably satisfactory to the Investor; and
 
 
39

--------------------------------------------------------------------------------

 
(e) all actions by or in respect of, or filings with, any Governmental
Authority, required to permit the consummation of the Investment and the other
transactions contemplated hereby, shall have been taken, made or obtained.
 
Section 9.02. Conditions to the Obligations of the OHA Parties.  The obligations
of each of the Investor, the OHA Administrator and the OHA Advisor to consummate
the Investment and the other transactions contemplated hereby are subject to the
satisfaction of the following further conditions:
 
(a) (i) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing,
(ii) (A) the representations and warranties contained in Section 5.01, Section
5.02 and Section 5.15(k) shall be true in all respects as of the date hereof and
as of the Closing as if made at and as of such time; and (B) the other
representations and warranties of the Company contained in this Agreement shall
be true as of the date hereof and at and as of the Closing as if made at and as
of such time (other than representations and warranties that by their terms
address matters only as of another specified time, which shall be true only as
of such time), except for, in the cause of this clause (B) only, such failures
to be true (disregarding all materiality and Material Adverse Effect
qualifications contained therein) as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect with respect to the
Company, and (iii) the Investor shall have received a certificate signed by an
executive officer of the Company to the foregoing effect;
 
(b) all of the members of the Board immediately prior to the Closing shall have
resigned and named the OHA Directors and New Independent Directors as the sole
successor members of the Board, in each case, effective and subject to the
consummation of the Closing;
 
(c) the Company shall have entered into the Replacement Management Agreements,
effective as of the date of the Closing;
 
(d) the Company shall have approved and prepared an amendment to its charter
changing its name to a name that no longer includes “NGP”;
 
(e) the Company’s BDC Election shall be in full force in effect, the Company
shall not have filed with the SEC any notice of withdrawal of the BDC Election,
and no order of suspension or revocation of such election shall have been issued
or, to the Company’s Knowledge, proceedings therefor been initiated or
threatened by the SEC; and
 
(f) concurrently with the Closing, the Company Administrator and the Company
Advisor shall have transferred the Transferred Assets, as defined in that
certain Bill of Sale and Assignment Agreement, dated as of the date hereof, by
and among the Company Administrator, the Company Advisor and OHA, to OHA, in
accordance with the terms thereof.
 
 
40

--------------------------------------------------------------------------------

 
Section 9.03. Conditions to the Obligations of the Company.  The obligations of
the Company to consummate the Investment and the other transactions contemplated
hereby are subject to the satisfaction of the following further condition:
 
(a) (i) The OHA Parties, as applicable, shall have performed in all material
respects all of their obligations hereunder required to be performed by them at
or prior to the Closing, (ii) (A) the representations and warranties of the OHA
Parties contained in Section 6.01, Section 6.06 and Section 6.07  shall be true
in all respects as of the date hereof and as of the Closing as if made at and as
of such time; and (B) the other representations and warranties of the OHA
Parties contained in this Agreement shall be true as of the date hereof and at
and as of the Closing as if made at and as of such time (other than
representations and warranties that by their terms address matters only as of
another specified time, which shall be true only as of such time), except for,
in the case of this clause (B) only, such failures to be true (disregarding all
materiality and Material Adverse Effect qualifications contained therein) as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect with respect to such OHA Party, and (iii) the Company
shall have received a certificate signed by an executive officer of each OHA
Party to the foregoing effect;
 
(b) The OHA Advisor shall be in compliance in all material respects with its
obligations under the Advisers Act as of the date of the Closing;
 
(c) The Investor shall have entered into the Stock Purchase Plan, effective as
of the date of the Closing;
 
(d) The OHA Advisor shall have entered into the Replacement Advisory Agreement,
effective as of the date of the Closing; and
 
(e) The OHA Administrator shall have entered into the Replacement Administration
Agreement, effective as of the date of the Closing.
 
Section 9.04. Conditions to the Balance Closing.  The obligations of the Company
and the Investor to consummate the Balance Purchase are subject to the
satisfaction of the following conditions:
 
(a) no Applicable Law shall prohibit the consummation of the Balance Purchase;
 
(b) (i) there shall not have been instituted any pending action or proceeding by
any Governmental Authority challenging or seeking to make illegal, to delay
materially or otherwise directly or indirectly to restrain or prohibit the
consummation of the Balance Purchase or otherwise with respect to the
relationship between OHA, the OHA Advisor and the OHA Administrator, on the one
hand, and the Company, on the other hand, seeking to obtain material damages or
otherwise directly or indirectly relating to the transactions in connection with
the Balance Purchase, and (ii) there shall not have been any action taken, or
any Applicable Law enacted, by any Governmental Authority, that, in the
reasonable judgment of the Investor and the Company, is likely, directly or
indirectly, to result in any of the consequences referred to in clause (i)
above;
 
 
41

--------------------------------------------------------------------------------

 
(c) the Company shall not be in material breach of the Replacement Management
Agreements;
 
(d) all actions by or in respect of, or filings with, any Governmental
Authority, required to permit the consummation of the Balance Purchase, shall
have been taken, made or obtained; and
 
(e) the Replacement Management Agreements shall be in full force and effect.
 
ARTICLE 10

 
TERMINATION
 
Section 10.01. Termination.  This Agreement may be terminated and the Investment
and the other transactions contemplated by this Agreement may be abandoned at
any time prior to the Closing (notwithstanding any approval of the Investment
and the other transactions contemplated hereby by the stockholders of the
Company):
 
(a) by mutual written agreement of the Company and the Investor;
 
(b) by either the Company or the Investor, if:
 
(i) the Closing has not been consummated on or before November 30, 2014 (the
“End Date”); provided that the right to terminate this Agreement pursuant to
this Section 10.01(b)(i) shall not be available to any party whose breach of any
provision of this Agreement results in the failure of the Closing to be
consummated by such time; provided, further, that in the event the Company
desires to terminate this Agreement pursuant to this Section 10.01(b)(i) and the
Investor desires to terminate this Agreement pursuant to Section 10.01(c)(iv),
then the termination right of the Investor under Section 10.01(c)(iv) shall
prevail; or
 
(ii) there shall be any Applicable Law that (1) makes consummation of the
transactions contemplated by this Agreement illegal or otherwise prohibited or
(2) enjoins the Company or any OHA Party from consummating the transactions
contemplated by this Agreement and such injunction shall have become final and
nonappealable; or
 
(iii) at the Company Stockholder Meeting (including any adjournment or
postponement thereof), the Company Stockholder Approval shall not have been
obtained; provided that the Company shall not have the right to terminate this
Agreement pursuant to this Section 10.01(b)(iii) if (1) an Adverse
Recommendation Change shall have occurred, or (2) at any time after receipt or
public announcement of a Transaction Proposal, the Board shall have failed to
reaffirm the Company Board Recommendation within five (5) Business Days (but in
any event prior to the date of the Company Stockholder Meeting) after receipt of
any written request to do so from the Investor; or
 
 
42

--------------------------------------------------------------------------------

 
(c) by the Investor, if:
 
(i) an Adverse Recommendation Change shall have occurred, or at any time after
receipt or public announcement of a Transaction Proposal, the Board shall have
failed to reaffirm the Company Board Recommendation as promptly as practicable
(but in any event within five (5) Business Days, provided that, in any event,
such reaffirmation must be made prior to the date of the Company Stockholder
Meeting) after receipt of any written request to do so from the Investor; or
 
(ii) a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Company, set forth in this Agreement
shall have occurred that would cause the condition set forth in Section 9.02(a)
not to be satisfied, and such condition is incapable of being satisfied by the
End Date; or
 
(iii) there shall have been a material breach by the Company or its
Representatives of Section 7.02 or Section 7.03; or
 
(iv) the Company Stockholder Meeting (including any adjournment or postponement
thereof) has not been held prior to the End Date; provided, however, that the
Investor must not be in material breach of this Agreement on the date of such
termination; or
 
(v) (A) all of the conditions set forth in Section 9.01 and Section 9.03 have
been satisfied (other than those conditions that, by their nature, can only be
satisfied or waived at the Closing, but which would be capable of being
satisfied if the Closing date were the date of such termination), (B) the OHA
Parties confirm in writing that they stand ready, willing and able to consummate
the Closing, and (C) the Company fails to consummate the Closing by the date the
Closing should have occurred pursuant to Section 2.01; or
 
(d) by the Company, if:
 
(i) prior to the Company Stockholder Meeting, the Board shall have made an
Adverse Recommendation Change in compliance with the terms of this Agreement;
provided, however, that such termination will not take effect until the Company
has paid OHA the full amount of the Termination Fee as set forth in Section
10.03(a); or
 
(ii) a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Investor set forth in this Agreement
shall have occurred that would cause the condition set forth in Section 9.03(a)
not to be satisfied, and such condition is incapable of being satisfied by the
End Date.
 
 
43

--------------------------------------------------------------------------------

 
The party desiring to terminate this Agreement pursuant to this Section 10.01
(other than pursuant to Section 10.01(a)) shall give notice of such termination
to the other party.
 
Section 10.02. Effect of Termination.  If this Agreement is terminated pursuant
to Section 10.01, except as otherwise specifically provided elsewhere in this
Agreement (including Section 10.03), this Agreement shall become void and of no
effect without liability of any party (or any stockholder, director, officer,
employee, agent, consultant or representative of such party) to the other party
hereto.  The provisions of Section 8.07, this Section 10.02, Section 10.03, and
ARTICLE 11 shall survive any termination hereof pursuant to Section 10.01.
 
Section 10.03. Termination Fees and Expense Reimbursement.
 
(a) In the event that this Agreement is terminated pursuant to Section
10.01(c)(i), Section 10.01(c)(iii), Section 10.01(c)(v), or Section 10.01(d)(i),
the Company shall (i) pay, or cause to be paid, to OHA or its designee an amount
in immediately available funds equal to $1,500,000 (the “Termination Fee”) as
liquidated damages and (ii) reimburse OHA in an amount up to $250,000 for OHA’s
reasonable and documented out-of-pocket third-party expenses incurred in
connection with the negotiation, documentation and implementation of the
transactions contemplated by this Agreement (the “Expense Reimbursement”).
 
(b) In the event that (i) (x) this Agreement is terminated pursuant to Section
10.01(b)(iii), (y) the Board has not made an Adverse Recommendation Change, and
(z) at any time after receipt or public announcement of a Transaction Proposal,
the Board shall not have failed to reaffirm the Company Board Recommendation
within five (5) Business Days after receipt of any written request to do so from
the Investor, or (ii) this Agreement is terminated pursuant to Section
10.01(c)(ii), the Expense Reimbursement shall be payable by the Company to OHA.
 
(c) Payments of any amount under the foregoing provisions of this Section 10.03
shall be due and payable by wire transfer of immediately available funds no
later than two (2) Business Days after the date of such termination.
 
(d) The parties acknowledge that the agreements contained in Section 10.03 are
an integral part of the transaction contemplated by this Agreement, and that,
without these agreements, the parties would not enter into this
Agreement.  Accordingly, if the Company fails to promptly pay the Termination
Fee and/or the Expense Reimbursement pursuant to the provisions of Section
10.03(a) or Section 10.03(b), as applicable, and, in order to obtain such
payment, such party commences a suit that results in a final non-appealable
adjudication on the merits against the Company, such party shall be indemnified
for the reasonable and documented attorneys’ fees of enforcing this Agreement.
 
 
44

--------------------------------------------------------------------------------

 
(e) Notwithstanding anything to the contrary in this Agreement, the Investor's
right to receive payment of the Termination Fee and/or the Expense
Reimbursement, if any, pursuant to the provisions of Section 10.03(a) or Section
10.03(b), as applicable, and any additional expense reimbursement pursuant to
Section 10.03(d), shall be the sole and exclusive remedy of the OHA Parties and
each of their respective Affiliates against the Company, the Company Advisor,
the Company Administrator and each of their respective Affiliates, stockholders,
partners, members, and Representatives for any and all losses that may be
suffered based upon, resulting from or arising out of the circumstances giving
rise to such termination, and upon payment of the Termination Fee and/or the
Expense Reimbursement, if any, pursuant to the provisions of Section 10.03(a) or
Section 10.03(b), as applicable, and any additional expense reimbursement
pursuant to Section 10.03(d), none of the Company, the Company Advisor, the
Company Administrator or any of their respective Affiliates, stockholders,
partners, members, or Representatives shall have any further liability or
obligation relating to or arising out of this Agreement or the transactions
contemplated by this Agreement.
 
ARTICLE 11

 
MISCELLANEOUS
 
Section 11.01. Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission) and shall be given,
 
if to the Investor, to:

 
OHA BDC Investor, LLC
c/o Oak Hill Advisors, L.P.
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
Attention: Glenn R. August
Facsimile No. (212) 838-8411
E-mail: gaugust@oakhilladvisors.com
 
with copies to:
 
Oak Hill Advisors, L.P.
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
Attention: Gregory S. Rubin
Facsimile No. (212) 735-5287
E-mail: grubin@ohpny.com
 
and
 
 
45

--------------------------------------------------------------------------------

 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Kenneth M. Schneider
Facsimile No. (212) 492-0303
E-mail: kschneider@paulweiss.com
 
if to OHA, to:

 
Oak Hill Advisors, L.P.
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
Attention: Glenn R. August
Facsimile No. (212) 838-8411
E-mail: gaugust@oakhilladvisors.com
 
with copies to:
 
Oak Hill Advisors, L.P.
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
Attention: Gregory S. Rubin
Facsimile No. (212) 735-5287
E-mail: grubin@ohpny.com
 
and
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Kenneth M. Schneider
Facsimile No. (212) 492-0303
E-mail: kschneider@paulweiss.com
 
if to the Company, to:

 
NGP Capital Resources Company
909 Fannin, Suite 3800
Houston, TX 77010
Attention: Stephen K. Gardner
Facsimile No. (713) 752-0063
Email: sgardner@ngpcrc.com
 
 
46

--------------------------------------------------------------------------------

 
with a copy to:

 
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, TX 75201
Attention: Wesley P. Williams
Facsimile No. (214) 999-1567
E-mail: wesley.williams@tklaw.com
 
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.
 
Section 11.02. Survival of Representations and Warranties.  Except as set forth
in the following sentence, the representations, warranties, covenants and
agreements contained herein and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing.  Notwithstanding the foregoing,
the agreements set forth in Section 8.06 shall survive for the time period(s)
set forth therein.
 
Section 11.03. Amendments and Waivers.
 
(a) Any provision of this Agreement may be amended or waived prior to the
Closing if, but only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by the Company and the Investor or, in the case of
a waiver, by each party against whom the waiver is to be effective; provided
that after the Company Stockholder Approval have been obtained there shall be no
amendment or waiver that would require the further approval of the stockholders
of the Company under Maryland Law or the Investment Company Act without such
approval having first been obtained.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.
 
Section 11.04. Expenses.  Except as otherwise provided herein (including in
Section 10.03), all costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.
 
Section 11.05. Disclosure Schedule and SEC Document References.
 
 
47

--------------------------------------------------------------------------------

 
(a) The parties hereto agree that any reference in a particular Section of the
Company Disclosure Schedule shall only be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) (i) the representations and warranties
(or covenants, as applicable) of the Company that are contained in the
corresponding Section of this Agreement and (ii) any other representations and
warranties of the Company that are contained in this Agreement, but only if the
relevance of that reference as an exception to (or a disclosure for purposes of)
such representations and warranties would be readily apparent to a reasonable
person who has read that reference and such representations and warranties,
without any independent Knowledge on the part of the reader regarding the
matter(s) so disclosed.
 
(b) The parties hereto agree that any information contained in any part of any
Company SEC Document filed after January 1, 2014 but prior to the date hereof
shall only be deemed to be an exception to (or a disclosure for purposes of) the
Company’s representations and warranties if the relevance of that information as
an exception to (or a disclosure for purposes of) such representations and
warranties would be reasonably apparent to a person who has read that
information concurrently with such representations and warranties, without any
independent Knowledge on the part of the reader regarding the matter(s) so
disclosed; provided that in no event shall any information contained in any part
of any Company SEC Document entitled “Risk Factors” or containing a description
or explanation of “Forward-Looking Statements” be deemed to be an exception to
(or a disclosure for purposes of) any representations and warranties of the
Company contained in this Agreement.
 
Section 11.06. Binding Effect; Benefit; Assignment.
 
(a) The provisions of this Agreement shall be binding upon and, except as
provided in Section 8.06, shall inure to the benefit of the parties hereto and
their respective successors and assigns.  Except as provided in Section 8.06, no
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.
 
(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that Investor may transfer or assign its rights and obligations under
this Agreement, in whole or from time to time in part, to (i) one or more of its
Affiliates at any time and (ii) after the Closing, to any Person; provided that
such transfer or assignment shall not relieve Investor of its obligations
hereunder or enlarge, alter or change any obligation of any other party hereto
or due to Investor.
 
Section 11.07. Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state that would result in the application of the
laws of another jurisdiction.  Notwithstanding the foregoing, to the extent
activities contemplated by Section 7.03 of this Agreement are based on the
application of the laws of the State of Maryland, such laws shall govern.
 
 
48

--------------------------------------------------------------------------------

 
Section 11.08. Submission to Jurisdiction; Selection of Forum.  Each party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the Investment exclusively
in the United States District Court for the Southern District of New York or, if
such court does not have jurisdiction, the Commercial Division of the New York
Supreme Court, New York County (the “Chosen Courts”), and solely in connection
with claims arising under this Agreement or the Investment that are the subject
of this Agreement (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (c) waives any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction over any party hereto and
(d) agrees that service of process upon such party in any such action or
proceeding shall be effective if notice is given in accordance with Section
11.01 of this Agreement.
 
Section 11.09. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 11.10. Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto.  Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
 
Section 11.11. Entire Agreement.  This Agreement, the Confidentiality Agreement
and the Replacement Management Agreements, and those documents expressly
referred to herein or therein constitute the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.
 
Section 11.12. Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, or if any term,
provision, covenant or restriction of this Agreement is otherwise challenged as
to its enforceability or validity, and the parties hereto are unable to convince
the applicable court or other Governmental Authority otherwise after using their
commercially reasonable efforts to do so (such efforts to be at OHA’s sole cost
and expense to the extent relating to Section 10.03), then such term or
provision shall be null and void, but the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.
 
 
49

--------------------------------------------------------------------------------

 
Section 11.13. Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any Chosen
Court, in addition to any other remedy to which they are entitled at law or in
equity.
 
[Signature pages follow.]
 


 
50

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year herein above first written.
 


NGP CAPITAL RESOURCES COMPANY
 
 
By:
/s/ Stephen K. Gardner          
Name: Stephen K. Gardner
Title: President and CEO
 

 
OHA BDC INVESTOR, LLC
 
 
By:
/s/ Glenn R. August              
Name: Glenn R. August
Title: President
 

 
OAK HILL ADVISORS, L.P.
 
By: Oak Hill Advisors GenPar, L.P.,
its general partner




By: Oak Hill Advisors MGP, Inc.,
its managing general partner


 
 
By:
/s/ Glenn R. August             
Name: Glenn R. August
Title: President
 

 
 
 


 
[Signature Page to Stock Purchase and Transaction Agreement]

--------------------------------------------------------------------------------



